Exhibit 10.23

 

[*] Indicates that a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portion has been filed separately with the Commission.

 

--------------------------------------------------------------------------------

 

ANORMED INC.

 

AND

 

NEORX CORPORATION

 

 

--------------------------------------------------------------------------------

 

LICENSE

 

AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS.

 

 

1.1

Definitions.

 

 

1.2

Other Definitions.

 

 

 

 

 

Article 2 DEVELOPMENT PROGRAM.

 

 

2.1

Development Program.

 

 

2.2

AnorMED Assistance.

 

 

2.3

Progress Reports.

 

 

2.4

Committee; Committee Meetings

 

 

 

 

 

Article 3 GRANT OF LICENSE.

 

 

3.1

Grant of License.

 

 

3.2

Right to Grant Sublicenses.

 

 

3.3

Reservation of Rights.

 

 

3.4

Transfer of Information.

 

 

 

 

 

Article 4 COMMERCIALIZATION

 

 

4.1

Diligence in Commercialization.

 

 

4.2

Decision Not to Commercialize.

 

 

 

 

 

Article 5 SUPPLY OF LICENSED COMPOUNDS AND LICENSED PRODUCTS.

 

 

5.1

Supply of AMD473.

 

 

5.2

Supply of Licensed Product.

 

 

5.3

Delivery.

 

 

5.4

Permits and Licenses.

 

 

 

 

 

Article 6 LICENSE FEES.

 

 

6.1

Additional Definitions.

 

 

6.2

Initial License Fee.

 

 

6.3

Milestone Payments.

 

 

6.4

Form of Milestone Payments.

 

 

6.5

Notice of Milestone and Payment.

 

 

6.6

Nature of Payments.

 

 

 

 

 

Article 7 ROYALTY PAYMENTS.

 

 

7.1

ICR Agreement.

 

 

7.2

Basic Royalty.

 

 

7.3

Sublicensing Royalty.

 

 

7.4

Third Party License Fees and Royalties.

 

 

7.5

Royalty Payments Upon Termination.

 

 

 

 

 

Article 8 PAYMENT TERMS.

 

 

8.1

Invoices and Payments.

 

 

8.2

Payment of Royalties.

 

 

8.3

Currency of Payment.

 

 

8.4

Currency Transfer Restrictions.

 

 

8.5

Taxes.

 

 

8.6

Net Sales Reports.

 

 

8.7

Accounts and Audit.

 

 

8.8

Confidentiality of Reports.

 

 

--------------------------------------------------------------------------------


 

 

8.9

Interest.

 

 

 

 

 

Article 9 INTELLECTUAL PROPERTY.

 

 

9.1

Existing Intellectual Property.

 

 

9.2

Ownership of New Inventions.

 

 

9.3

Improvements

 

 

9.4

Trademarks.

 

 

 

 

 

Article 10 PATENTS; PROSECUTION AND LITIGATION.

 

 

10.1

Prosecution of Patents.

 

 

10.2

Patent Review and Recommendations.

 

 

10.3

Patent Costs.

 

 

10.4

Right to Assume Prosecution.

 

 

10.5

Third Party Claims of Infringement

 

 

10.6

Infringement by Third Parties.

 

 

10.7

Cooperation; Costs and Awards.

 

 

10.8

Cooperation with Other Licensees

 

 

10.9

Interference Proceedings.

 

 

10.10

Status of Proceedings.

 

 

 

 

 

Article 11 CONFIDENTIALITY; PUBLICITY; PUBLICATIONS.

 

 

11.1

Obligation of Confidentiality.

 

 

11.2

Permitted Disclosures.

 

 

11.3

Disclosure with Consent

 

 

11.4

Ownership of Confidential Information.

 

 

11.5

Press Releases.

 

 

11.6

Publication.

 

 

11.7

Duration of Obligation

 

 

 

 

 

Article 12 LEGAL AND REGULATORY.

 

 

12.1

Compliance with Laws.

 

 

12.2

AMD473 Regulatory Activities.

 

 

12.3

Regulatory Program Progress Reports.

 

 

12.4

Safety.

 

 

12.5

Recalls.

 

 

 

 

 

Article 13 REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

 

13.1

AnorMED’s Representations, Warranties and Covenants.

 

 

13.2

NeoRx’ Representations, Warranties and Covenants.

 

 

13.3

No Warranty.

 

 

 

 

 

Article 14 TERM AND TERMINATION.

 

 

14.1

Expiration.

 

 

14.2

Termination.

 

 

14.3

Termination by NeoRx.

 

 

14.4

Termination for Breach.

 

 

14.5

Termination on Bankruptcy.

 

 

14.6

Payments on Termination.

 

 

14.7

Inventory.

 

 

14.8

Survival.

 

 

 

 

 

Article 15 INDEMNIFICATION.

 

 

15.1

Indemnification of AnorMED.

 

 

15.2

Indemnification of NeoRx.

 

 

15.3

Clinical Trials.

 

 

15.4

Unauthorized Commerce Indemnity.

 

 

ii

--------------------------------------------------------------------------------


 

 

15.5

Indemnification Procedure.

 

 

 

 

 

Article 16 REPRESENTATIONS AND WARRANTIES OF NEORX.

 

 

16.1

Representations and Warranties

 

 

 

 

 

Article 17 REPRESENTATIONS AND WARRANTIES OF ANORMED.

 

 

17.1

Representations and Warranties

 

 

 

 

 

Article 18 REGISTRATION RIGHTS.

 

 

 

 

 

Article 19 MISCELLANEOUS.

 

 

19.1

Assignment; Inurement.

 

 

19.2

Dispute Resolution.

 

 

19.3

Entire Agreement.

 

 

19.4

Force Majeure.

 

 

19.5

Further Assurances.

 

 

19.6

Governing Law.

 

 

19.7

Insurance.

 

 

19.8

Notices.

 

 

19.9

Change of Address.

 

 

19.10

Rights and Remedies.

 

 

19.11

Severability.

 

 

19.12

Counterparts; Facsimile.

 

 

 

EXHIBITS

 

Exhibit A

 

AnorMED Patents

 

 

 

Exhibit B

 

Development Program

 

 

 

Exhibit C

 

Evaluation Process

 

 

 

Exhibit D

 

Press Release

 

iii

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of
                   , 2004 (the “Effective Date”) by and among ANORMED INC.
(“AnorMED”), a corporation organized and existing under the laws of Canada and
having an office at #200 - 20353 64th Ave, Langley, BC Canada V2Y 1N5 and NEORX
CORPORATION (“NeoRx”), a corporation organized and existing under the laws of
the State of Washington, United States of America, and having an office at 300
Elliott Avenue West, Suite 500, Seattle, Washington, USA 98119-4114.

 

RECITALS

 

WHEREAS:

 

A.                                   Effective November 15, 1989, The Institute
of Cancer Research: Royal Cancer Hospital and Johnson-Matthey PLC entered into a
Collaboration Agreement, as amended effective as of February 25, 1998 and
March 24, 1998 (collectively, the “ICR Agreement”);

 

B.                                     Effective June 28, 1996, all rights and
obligations of Johnson Matthey PLC under the ICR Agreement with respect to a
drug compound known as AMD473, including, without limitation, the exclusive
right to develop and commercialize AMD473, were assigned to AnorMED;

 

C.                                     From its own independent research program
and the research conducted under the ICR Agreement, AnorMED has valuable patent
rights, technical data and information relating to AMD473 and analogs or
derivatives or backup compounds of AMD473; and

 

D.                                    NeoRx desires to acquire from AnorMED a
license to develop, manufacture and commercialize products incorporating AMD473
and/or its analogs, derivatives and backup compounds, upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, rights and
obligations contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 


ARTICLE 1 DEFINITIONS.

 


1.1                               DEFINITIONS.

 

In this Agreement, the following words will have the meanings set out below:

 


(A)                                  “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY
PERSON, ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLED BY, CONTROLLING OR UNDER
COMMON CONTROL WITH SUCH PERSON.  FOR THE PURPOSES OF THIS DEFINITION, EXCEPT AS
OTHERWISE EXPRESSLY SET OUT IN THIS AGREEMENT, “CONTROL” SHALL MEAN DIRECT OR
INDIRECT BENEFICIAL OWNERSHIP OF [*] INTEREST IN THE INCOME OF SUCH PERSON OR
SUCH OTHER RELATIONSHIP AS, IN FACT, CONSTITUTES ACTUAL CONTROL;

 


(B)                                 “AMD473” SHALL MEAN THE COMPOUND HAVING THE
CHEMICAL NAME [SP-4-3]-AMMINEDICHLORO(2-METHYLPYRIDINE)PLATINUM(II);

 


(C)                                  “ANORMED KNOW-HOW” SHALL MEAN ALL KNOW-HOW
THAT IS OR BECOMES OWNED AND/OR CONTROLLED BY ANORMED AS AT THE EFFECTIVE DATE
AND/OR DURING THE TERM THAT RELATES TO A LICENSED COMPOUND OR A LICENSED PRODUCT
AND THAT IS NECESSARY TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE OR IMPORT
THE LICENSED COMPOUND OR THE LICENSED PRODUCT IN THE TERRITORY IN THE FIELD;

 

--------------------------------------------------------------------------------


 


(D)                                 “ANORMED PATENTS” SHALL MEAN:

 

(I)                                     THE PATENTS IDENTIFIED IN EXHIBIT A
ATTACHED TO THIS AGREEMENT,

 

(II)                                  ANY PATENTS THAT CLAIM ANY PATENTABLE
IMPROVEMENTS TO THE PATENTS IDENTIFIED IN EXHIBIT A ATTACHED TO THIS AGREEMENT
MADE BY THE PARTIES DURING THE TERM, WHETHER JOINTLY OR SOLELY BY A PARTY, AND

 

(III)                               ANY PATENTS THAT ANORMED OWNS OR OTHERWISE
CONTROLS DURING THE TERM THAT RELATES TO A LICENSED COMPOUND OR A LICENSED
PRODUCT AND THAT IS NECESSARY TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE OR
IMPORT THE LICENSED COMPOUND OR THE LICENSED PRODUCT IN THE TERRITORY IN THE
FIELD, TO THE EXTENT THAT ANORMED POSSESSES THE ABILITY TO GRANT ACCESS, A
LICENSE OR A SUBLICENSE (AS APPLICABLE) WITHOUT VIOLATING THE TERMS OF ANY
WRITTEN AGREEMENT WITH A THIRD PARTY;

 


(E)                                  “BUSINESS DAY” SHALL MEAN ANY DAY OTHER
THAN A DAY WHICH IS A SATURDAY, SUNDAY OR A STATUTORY HOLIDAY IN THE PROVINCE OF
BRITISH COLUMBIA, CANADA OR THE STATE OF WASHINGTON, USA;

 


(F)                                    “COMPETITION” SHALL MEAN, IN RESPECT OF A
PARTICULAR COUNTRY IN THE TERRITORY, SALES OF ANY FINISHED DRUG PRODUCT (OTHER
THAN A LICENSED PRODUCT) CONTAINING AMD473 OR ANY ANALOGUES OR DERIVATIVES OR
BACKUP COMPOUNDS OF AMD473, THE MAKING, HAVING MADE, USING, SELLING, OFFERING
FOR SALE OR IMPORTING OF WHICH WOULD INFRINGE A VALID CLAIM OF ONE OR MORE OF
THE ANORMED PATENTS IN SUCH COUNTRY, WHERE SUCH SALES ARE [*] OF THE UNIT SALES
VOLUME OF A LICENSED PRODUCT IN SUCH COUNTRY;

 


(G)                                 “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
INFORMATION, DATA AND RECORDS, WHETHER WRITTEN OR ORAL, WHICH IS OBTAINED BY A
RECEIVING PARTY (ANORMED OR NEORX, AS THE CASE MAY BE) FROM A DISCLOSING PARTY
(ANORMED OR NEORX, AS THE CASE MAY BE).  INFORMATION SHALL NOT BE CONSIDERED
“CONFIDENTIAL INFORMATION” TO THE EXTENT THAT WHEN CONSIDERED AS A WHOLE AND IN
THE CONTEXT DISCLOSED, THE INFORMATION:

 

(I)                                     IS IN THE PUBLIC DOMAIN AT THE TIME OF
DISCLOSURE,

 

(II)                                  SUBSEQUENTLY BECOMES PART OF THE PUBLIC
DOMAIN THROUGH NO ACT OR FAULT OF THE RECEIVING PARTY OR ITS AGENTS OR
EMPLOYEES,

 

(III)                               CAN BE DEMONSTRATED BY THE RECEIVING PARTY’S
WRITTEN RECORDS TO HAVE BEEN KNOWN OR OTHERWISE AVAILABLE TO THE RECEIVING PARTY
PRIOR TO THE DISCLOSURE BY THE DISCLOSING PARTY,

 

(IV)                              CAN BE DEMONSTRATED BY THE RECEIVING PARTY’S
WRITTEN RECORDS TO HAVE BEEN SUBSEQUENTLY PROVIDED TO THE RECEIVING PARTY,
WITHOUT RESTRICTION, BY A THIRD PARTY WHO HAS THE RIGHT TO MAKE SUCH DISCLOSURE,

 

(V)                                 IS SUBSEQUENTLY AND INDEPENDENTLY DEVELOPED
BY EMPLOYEES OF THE RECEIVING PARTY OR AFFILIATES (FOR THIS PURPOSE, “CONTROL”
IN THE DEFINITION OF AFFILIATE SHALL MEAN DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP OF [*] INTEREST IN THE INCOME OF A PERSON OR SUCH OTHER RELATIONSHIP
AS, IN FACT, CONSTITUTES ACTUAL CONTROL) OF THE RECEIVING PARTY WHO HAD NO
KNOWLEDGE OF THE INFORMATION DISCLOSED, AS DEMONSTRATED BY THE RECEIVING PARTY’S
WRITTEN RECORDS, OR

 

(VI)                              IS REQUIRED TO BE DISCLOSED BY LAW OR
GOVERNMENT REGULATION(S), PROVIDED THAT THE RECEIVING PARTY GIVES THE DISCLOSING
PARTY PROMPT NOTICE OF THE REQUIRED DISCLOSURE IN ORDER TO ALLOW THE DISCLOSING
PARTY TO SEEK PROTECTIVE TREATMENT.

 

A combination of features will not be deemed within the foregoing exceptions
merely because individual features are in the public domain or in the possession
of the receiving party unless the combination itself is in the public domain or
in the possession of the receiving party;

 


(H)                                 “CURRENT MARKET PRICE” SHALL HAVE THE
MEANING SET OUT IN SUBSECTION 6.1(B);

 


(I)                                     “DEVELOPMENT PROGRAM” SHALL HAVE THE
MEANING SET OUT IN SECTION 2.1;

 


(J)                                     “FDA” SHALL MEAN THE UNITED STATES FOOD
AND DRUG ADMINISTRATION OR ANY SUCCESSOR AGENCY THEREOF;

 


(K)                                  “FIELD” SHALL MEAN THE USE OF A LICENSED
COMPOUND OR A LICENSED PRODUCT FOR THE DIAGNOSIS, PREVENTION AND/OR TREATMENT OF
ANY HUMAN DISEASE;

 


(L)                                     “FIRST COMMERCIAL SALE” SHALL MEAN THE
FIRST SALE OF A LICENSED PRODUCT BY NEORX OR AN AFFILIATE OR A SUBLICENSEE OF
NEORX IN A COUNTRY IN THE TERRITORY FOLLOWING THE RECEIPT OR ISSUANCE OF
REGULATORY

 

2

--------------------------------------------------------------------------------


 


APPROVAL FOR THE LICENSED PRODUCT IN THAT COUNTRY OR, IF NO SUCH REGULATORY
APPROVAL OR SIMILAR MARKETING APPROVAL IS REQUIRED, THE DATE UPON WHICH THE
LICENSED PRODUCT IS FIRST COMMERCIALLY LAUNCHED IN SUCH COUNTRY.  FOR THE
PURPOSES OF THE DEFINITION OF “FIRST COMMERCIAL SALE”, “CONTROL” IN THE
DEFINITION OF AFFILIATE SHALL MEAN DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
[*] INTEREST IN THE INCOME OF A PERSON OR SUCH OTHER RELATIONSHIP AS, IN FACT,
CONSTITUTES ACTUAL CONTROL;

 


(M)                               “GAAP” OR “GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES” SHALL MEAN THE CONVENTIONS, RULES AND PROCEDURES THAT DEFINE
ACCOUNTING PRACTICES AS ESTABLISHED, AND REVISED OR AMENDED, BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD;

 


(N)                                 “ICR” SHALL MEAN THE INSTITUTE OF CANCER
RESEARCH: ROYAL CANCER HOSPITAL, LONDON, UNITED KINGDOM;

 


(O)                                 “ICR AGREEMENT” MEANS THE [*];

 


(P)                                 “IND” SHALL MEAN AN INVESTIGATIONAL NEW DRUG
EXEMPTION UNDER 21 C.F.R. 355(I) PURSUANT TO THE RULES AND POLICIES OF THE FDA
AND SUCH EQUIVALENT REGULATIONS OR STANDARDS OF COUNTRIES OUTSIDE THE UNITED
STATES AS MAY BE APPLICABLE TO THE ACTIVITIES CONDUCTED HEREUNDER;

 


(Q)                                 “INTELLECTUAL PROPERTY” SHALL MEAN ANY
DISCOVERIES, IMPROVEMENTS, PATENTS, PATENT APPLICATIONS, COPYRIGHTS, COPYRIGHT
APPLICATIONS, INDUSTRIAL DESIGNS, INDUSTRIAL DESIGN APPLICATIONS, MASK WORKS,
TRADEMARKS, TRADEMARK APPLICATIONS AND TRADE SECRETS;

 


(R)                                    “KNOW-HOW” SHALL MEAN ANY AND ALL DATA,
RESULTS, INSTRUCTIONS, PROCESSES, FORMULAE, TRADE SECRETS, EXPERT OPINIONS,
REGULATORY SUBMISSIONS AND OTHER INFORMATION (IN WRITTEN OR OTHER TANGIBLE FORM)
INCLUDING, WITHOUT LIMITATION, ANY CHEMICAL, PHARMACOLOGICAL, TOXICOLOGICAL,
PRE-CLINICAL, CLINICAL, ASSAY, CONTROL AND MANUFACTURING DATA, BIOLOGICAL
MATERIALS, MANUFACTURING OR RELATED TECHNOLOGY, ANALYTICAL METHODOLOGY, CHEMICAL
AND QUALITY CONTROL PROCEDURES, PROTOCOLS, TECHNIQUES, IMPROVEMENTS, RESULTS AND
REPORTS OF EXPERIMENTATION AND TESTING;

 


(S)                                  “LICENSED COMPOUND” SHALL MEAN AMD473, AND
ANY ANALOGUES OR DERIVATIVES OR BACKUP COMPOUNDS OF AMD473, THE MAKING, HAVING
MADE, USING, SELLING, OFFERING FOR SALE OR IMPORTING OF WHICH WOULD, BUT FOR THE
LICENSE GRANTED HEREIN, INFRINGE A VALID CLAIM OF ONE OR MORE OF THE ANORMED
PATENTS;

 


(T)                                    “LICENSED PRODUCT”  SHALL MEAN ANY
PHARMACEUTICAL COMPOSITIONS APPROVED AS A DRUG IN THE TERRITORY IN DOSAGE FORM
IN ANY FORMULATION THAT CONTAINS A LICENSED COMPOUND AS AN ACTIVE INGREDIENT AND
THAT ARE PACKAGED AND LABELLED FOR SALE TO THE ULTIMATE CUSTOMER FOR USE IN THE
FIELD;

 


(U)                                 “NDA” MEANS A COMPLETE NEW DRUG APPLICATION
AND ALL SUPPLEMENTS THERETO FILED WITH THE FDA INCLUDING ALL DOCUMENTS, DATA,
AND OTHER INFORMATION CONCERNING A LICENSED PRODUCT WHICH ARE NECESSARY FOR, OR
INCLUDED IN, FDA APPROVAL TO MARKET SUCH LICENSED PRODUCT AS MORE FULLY DEFINED
IN 21 C.F.R. § 314.5 ET SEQ AND SUCH EQUIVALENT REGULATIONS OR STANDARDS OF
COUNTRIES OUTSIDE THE UNITED STATES AS MAY BE APPLICABLE TO ACTIVITIES
ANTICIPATED HEREUNDER;

 


(V)                                 “NET SALES” SHALL MEAN THE [*] PRICE FOR
LICENSED PRODUCT SOLD OR OTHERWISE TRANSFERRED TO END USERS OF THE LICENSED
PRODUCT, LESS:

 

(I)                                     CREDITS OR ALLOWANCES, IF ANY, GIVEN OR
MADE FOR [*] ON ACCOUNT OF OR IN RELATION TO THE INVOICED SALES PRICE OF
LICENSED PRODUCTS

 

(II)                                  IF ACTUALLY ALLOWED OR GIVEN [*] ON
ACCOUNT OF OR IN RELATION TO THE INVOICED SALES PRICE OF LICENSED PRODUCTS,

 

(III)                               [*] RELATED TO OR BASED UPON SALES OF
LICENSED PRODUCTS [*], AND

 

(IV)                              [*], IF ANY, INCURRED ON ACCOUNT OF OR IN
RELATION TO THE INVOICED SALES PRICE OF LICENSED PRODUCTS.

 

Any Licensed Product sold or otherwise transferred [*] shall be deemed invoiced
at its fair market price in such country of sale or transfer.

 

“Net Sales” shall not include any amount for:

 

(V)                                 [*], AND

 

(VI)                              [*].

 

3

--------------------------------------------------------------------------------


 

For the purposes of the definition of “Net Sales”, “control” in the definition
of Affiliate shall mean direct or indirect beneficial ownership of [*] interest
in the income of a Person or such other relationship as, in fact, constitutes
actual control;

 


(W)                               “PATENT” SHALL MEAN:

 

(I)                                     ANY ISSUED PATENT OR PATENT APPLICATION,

 

(II)                                  ALL CONTINUATIONS AND
CONTINUATIONS-IN-PART APPLICATIONS TO THE ISSUED PATENT OR PATENT APPLICATION
SET OUT IN PARAGRAPH (I) (SOLELY TO THE EXTENT SUCH CONTINUATIONS-IN-PART
APPLICATIONS CONTAIN SUBJECT MATTER ON WHICH CLAIMS ISSUING OBTAIN THE BENEFIT
OF A PRIORITY DATE OF ANY PATENT OR PATENT APPLICATION SET OUT IN PARAGRAPH
(I)),

 

(III)                               ALL DIVISIONS, PATENTS OF ADDITION,
REISSUES, RENEWALS AND EXTENSIONS OF ANY OF THE PATENT, PATENT APPLICATION,
CONTINUATIONS AND CONTINUATIONS-IN-PART APPLICATIONS SET OUT IN PARAGRAPHS (I)
AND (II), AND

 

(IV)                              ALL FOREIGN COUNTERPARTS OF ANY OF THE
FOREGOING (INCLUDING, WITHOUT LIMITATION, EUROPEAN SUPPLEMENTARY PROTECTION
CERTIFICATES OR ITS EQUIVALENT);

 


(X)                                   “PERSON” SHALL MEAN AND INCLUDE ANY
INDIVIDUAL, CORPORATION, PARTNERSHIP, FIRM, JOINT VENTURE, SYNDICATE,
ASSOCIATION, TRUST, GOVERNMENT BODY AND ANY OTHER FORM OF ENTITY OR
ORGANIZATION;

 


(Y)                                 “PHASE II” SHALL MEAN THAT PORTION OF THE
FDA SUBMISSION AND APPROVAL PROCESS WHICH PROVIDES FOR THE INITIAL TRIALS OF A
LICENSED COMPOUND AND/OR LICENSED PRODUCT ON A LIMITED NUMBER OF PATIENTS FOR
THE PURPOSES OF DETERMINING DOSE AND EVALUATING SAFETY AND EFFICACY IN THE
PROPOSED THERAPEUTIC INDICATION AS MORE FULLY DEFINED IN 21 C.F.R. § 312.21(B),
AND SUCH EQUIVALENT REGULATIONS OR STANDARDS OF COUNTRIES OUTSIDE THE UNITED
STATES AS MAY BE APPLICABLE TO ACTIVITIES CONDUCTED HEREUNDER;

 


(Z)                                   “PHASE III” SHALL MEAN THAT PORTION OF THE
FDA SUBMISSION AND APPROVAL PROCESS WHICH PROVIDES FOR CONTINUED TRIALS OF A
LICENSED COMPOUND AND/OR LICENSED PRODUCT ON SUFFICIENT NUMBERS OF PATIENTS TO
ESTABLISH THE SAFETY AND EFFICACY OF A LICENSED COMPOUND AND/OR LICENSED PRODUCT
AND GENERATE, IF REQUIRED, PHARMACOECONOMICS DATA TO SUPPORT REGULATORY APPROVAL
IN THE PROPOSED THERAPEUTIC INDICATION AS MORE FULLY DEFINED IN 21 C.F.R.
§ 312.21(C), AND SUCH EQUIVALENT REGULATIONS OR STANDARDS OF COUNTRIES OUTSIDE
THE UNITED STATES AS MAY BE APPLICABLE TO ACTIVITIES CONDUCTED HEREUNDER;

 


(AA)                            “PRIME RATE” SHALL MEAN THE RATE OF INTEREST
THAT THE ROYAL BANK OF CANADA HAS ANNOUNCED AS THE PRIME RATE AS THE REFERENCE
RATE TO DETERMINE INTEREST PAYABLE ON COMMERCIAL LOANS TO ITS MOST CREDITWORTHY
CUSTOMERS ON THE LAST BUSINESS DAY OF THE CALENDAR QUARTER IMMEDIATELY PRECEDING
THE DATE OF THE AMOUNT DUE UNDER THE AGREEMENT;

 


(BB)                          “RECALL” SHALL MEAN:

 

(I)                                     ANY ACTION TO RECOVER POSSESSION OF ANY
LICENSED PRODUCT SHIPPED TO THIRD PARTIES (FOR THIS PURPOSE, THE DEFINITION OF
THIRD PARTIES SHALL NOT INCLUDE ANY AFFILIATE, WHERE “CONTROL” IN THE DEFINITION
OF AFFILIATE SHALL MEAN DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF [*] INTEREST
IN THE INCOME OF A PERSON OR SUCH OTHER RELATIONSHIP AS, IN FACT, CONSTITUTES
ACTUAL CONTROL); OR

 

(II)                                  ANY ACTION BY THE FDA OR ANY OTHER
APPLICABLE GOVERNMENTAL OR REGULATORY AGENCY IN ANY JURISDICTION, TO DETAIN OR
DESTROY QUANTITIES OF ANY LICENSED PRODUCT INTENDED FOR COMMERCIAL SALE OR
DISTRIBUTION OF SUCH LICENSED PRODUCT OR TO PREVENT RELEASE OF SUCH LICENSED
PRODUCT FOR COMMERCIAL SALE OR DISTRIBUTION.

 

“Recalled” and “Recalling” shall have comparable meanings;

 


(CC)                            “REGULATORY APPROVAL” SHALL MEAN ANY AND ALL
APPROVALS (INCLUDING PRICING AND REIMBURSEMENT APPROVALS), LICENSES,
REGISTRATIONS OR AUTHORIZATIONS OF ANY FEDERAL, STATE, PROVINCIAL OR LOCAL
REGULATORY AGENCY, DEPARTMENT, BUREAU OR OTHER GOVERNMENTAL ENTITY, NECESSARY
FOR THE COMMERCIAL MANUFACTURE, USE, STORAGE, IMPORT, TRANSPORT, MARKETING, AND
SALE OR DISTRIBUTION OF A LICENSED PRODUCT IN A COUNTRY OR REGULATORY
JURISDICTION IN THE TERRITORY IN THE FIELD;

 


(DD)                          “SUBLICENSING MILESTONE REVENUE” SHALL MEAN ALL
REVENUES (INCLUDING PROFITS ON THE COMMERCIAL MANUFACTURE BY NEORX OR ITS
AFFILIATES OF LICENSED COMPOUNDS AND LICENSED PRODUCTS), RECEIPTS, MONIES,

 

4

--------------------------------------------------------------------------------


 


MILESTONE PAYMENTS AND RESEARCH FEES (IN RESPECT OF RESEARCH FEES, ONLY TO THE
EXTENT THAT SAME ARE IN EXCESS OF REIMBURSEMENT FOR THE DIRECT COSTS AND
INDIRECT COSTS OF RESEARCH AND DEVELOPMENT OR PURSUIT OF REGULATORY APPROVAL
UNDERTAKEN BY NEORX OR ITS AFFILIATES PURSUANT TO A WRITTEN RESEARCH OR
DEVELOPMENT PLAN), PAYMENTS (INCLUDING AMOUNTS RECEIVED FROM THE SALE OF SHARES
IN THE CAPITAL STOCK OF NEORX IN EXCESS OF THE CURRENT MARKET VALUE FOR SUCH
SHARES), LICENSE FEES AND THE FAIR MARKET VALUE OF ALL OTHER CONSIDERATION
COLLECTED OR RECEIVED BY NEORX OR ITS AFFILIATES WHETHER BY WAY OF CASH, OR
CREDIT OR ANY BARTER, BENEFIT, ADVANTAGE, OR CONCESSION RELATING TO ANY
SUBLICENSE AGREEMENTS RELATING TO ANY VALID CLAIMS WHICH FORM A PART OF THE
ANORMED PATENTS LICENSED TO NEORX UNDER SECTION 3.1, THE ANORMED KNOW-HOW
LICENSED TO NEORX UNDER SECTION 3.1, OR OTHERWISE TO ANY LICENSED PRODUCTS.  FOR
THE PURPOSES OF THE DEFINITION OF “SUBLICENSING MILESTONE REVENUE”, THE TERM
“INDIRECT COSTS” SHALL MEAN COSTS INCURRED FOR THE BENEFIT OF THE DEVELOPMENT
PROGRAM OR THE COMMERCIALIZATION OF A LICENSED PRODUCT, EXCLUDING DIRECTLY
IDENTIFIED COSTS (DIRECT COSTS), AND INCLUDING FACILITY RENTAL COSTS; UTILITIES
COSTS; LABORATORY AND MANUFACTURING EQUIPMENT DEPRECIATION; AND SALARIES,
VACATION PAY, SICK LEAVE PAY, HEALTH INSURANCE PREMIUMS, FICA TAXES (OR THEIR
EQUIVALENT) AND PENSION COSTS FOR EMPLOYEES, BUT ONLY TO THE EXTENT THAT SUCH
EMPLOYEES’ WORK BENEFITS THE DEVELOPMENT PROGRAM OR THE COMMERCIALIZATION OF A
LICENSED PRODUCT.  FOR THE AVOIDANCE OF DOUBT:

 

(I)                                     MILESTONE PAYMENTS COLLECTED OR RECEIVED
BY NEORX OR ITS AFFILIATES FOR REACHING AN ANNUAL, CUMULATIVE OR OTHERWISE
MEASURED SALES-RELATED MILESTONE CRITERIA SHALL BE INCLUDED IN THE CALCULATION
OF SUBLICENSING MILESTONES REVENUE AND NOT SUBLICENSING SALES REVENUE, AND

 

(II)                                  SUBLICENSING MILESTONE REVENUE SHALL
EXCLUDE ALL SUBLICENSING SALES REVENUE.

 

For the purposes of the definition of “Sublicensing Milestone Revenue”,
“control” in the definition of Affiliate shall mean direct or indirect
beneficial ownership of [*] interest in the income of a Person or such other
relationship as, in fact, constitutes actual control.  In the event of any
dispute regarding whether any cash, or credit or any barter, benefit, advantage,
or concession should be included in Sublicensing Milestone Revenue, or the fair
market value of any consideration collected or received by NeoRx or its
Affiliates by way of credit or any barter, benefit, advantage, or concession,
such dispute shall be resolved pursuant to Section 19.2;

 


(EE)                            “SUBLICENSING SALES REVENUE” SHALL MEAN ALL
REVENUES, RECEIPTS, MONIES, PAYMENTS AND ROYALTIES COLLECTED OR RECEIVED BY
NEORX OR ITS AFFILIATES WHETHER BY WAY OF CASH, OR CREDIT OR ANY BARTER,
BENEFIT, ADVANTAGE, OR CONCESSION CALCULATED AS A PERCENTAGE OF NET SALES OF
LICENSED PRODUCTS BY SUBLICENSEES OF NEORX OR NEORX’ AFFILIATES.  FOR THE
PURPOSES OF THE DEFINITION OF “SUBLICENSING SALES REVENUE”, “CONTROL” IN THE
DEFINITION OF AFFILIATE SHALL MEAN DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
[*] INTEREST IN THE INCOME OF A PERSON OR SUCH OTHER RELATIONSHIP AS, IN FACT,
CONSTITUTES ACTUAL CONTROL.  IN THE EVENT OF ANY DISPUTE REGARDING WHETHER ANY
CASH, OR CREDIT OR ANY BARTER, BENEFIT, ADVANTAGE, OR CONCESSION SHOULD BE
INCLUDED IN SUBLICENSING SALES REVENUE, OR THE FAIR MARKET VALUE OF ANY
CONSIDERATION COLLECTED OR RECEIVED BY NEORX OR ITS AFFILIATES BY WAY OF CREDIT
OR ANY BARTER, BENEFIT, ADVANTAGE, OR CONCESSION, SUCH DISPUTE SHALL BE RESOLVED
PURSUANT TO SECTION 19.2;

 


(FF)                                “TERM” SHALL HAVE THE MEANING SET FORTH IN
SECTION 14.1;

 


(GG)                          “TERRITORY” SHALL MEAN WORLD-WIDE, EXCEPT JAPAN;

 


(HH)                          “THIRD PARTY” SHALL MEAN ANY PERSON OTHER THAN
NEORX, ANORMED OR THEIR RESPECTIVE AFFILIATES; AND

 


(II)                                  “VALID CLAIM” SHALL MEAN, WITH RESPECT TO
EACH COUNTRY IN THE TERRITORY:

 

(I)                                     A CLAIM OF A PENDING PATENT APPLICATION,
PROVIDED THAT THE PATENT APPLICATION HAS NOT BEEN PENDING FOR LONGER THAN [*]
AFTER THE DATE FROM WHICH SUCH APPLICATION CLAIMS PRIORITY, AND

 

(II)                                  A CLAIM OF AN ISSUED, UNEXPIRED PATENT OR
A CLAIM OF AN ISSUED, UNEXPIRED PATENT TERM EXTENDED BY THE EUROPEAN
SUPPLEMENTARY PROTECTION CERTIFICATE(S) OR ITS EQUIVALENT,

 

that has not been:

 

(III)                               PERMANENTLY REVOKED, HELD INVALID,
UNPATENTABLE OR UNENFORCEABLE BY A FINAL DECISION OF A COURT OR GOVERNMENTAL
AGENCY OF COMPETENT JURISDICTION, WHICH DECISION IS UNAPPEALABLE OR WAS NOT
APPEALED WITHIN THE TIME ALLOWED THEREFOR, OR

 

5

--------------------------------------------------------------------------------


 

(IV)                              ADMITTED IN WRITING TO BE INVALID OR
UNENFORCEABLE BY THE HOLDER(S) BY REISSUE, DISCLAIMER OR OTHERWISE.

 


1.2                               OTHER DEFINITIONS.

 

Any words defined elsewhere in this Agreement shall have the particular meaning
assigned to the words thereto.

 


ARTICLE 2 DEVELOPMENT PROGRAM.

 


2.1                               DEVELOPMENT PROGRAM.

 

NeoRx, at its cost and expense, in its commercially reasonable discretion, shall
conduct research and development to evaluate the use of the Licensed Compound
and/or the Licensed Product (the “Development Program”), including but not
limited to human clinical studies through to NDA approval for the Licensed
Compound and/or the Licensed Product, including the clinical studies set out in
Exhibit B.

 


2.2                               ANORMED ASSISTANCE.

 


(A)                                  ANORMED, AT NEORX’ WRITTEN REQUEST, SHALL
PROVIDE TO NEORX, FOR A PERIOD OF [*] COMMENCING ON THE EFFECTIVE DATE,
REASONABLE TECHNICAL ASSISTANCE OF UP TO [*] LOCATED AT ANORMED’S LANGLEY
FACILITIES TO ASSIST NEORX IN THE TRANSFER TO NEORX OF TECHNICAL INFORMATION
RELATING TO THE ANORMED PATENTS AND ANORMED KNOW-HOW LICENSED TO NEORX UNDER
THIS AGREEMENT.

 


(B)                                 FOLLOWING THE EXPIRATION OF [*] AFTER THE
EFFECTIVE DATE OR IF NEORX’ REQUIREMENTS FOR ADDITIONAL REASONABLE TECHNICAL
ASSISTANCE DURING THE FIRST SIX (6) MONTHS EXCEED ONE HALF OF ONE FTE, ANORMED
WILL PROVIDE, UPON WRITTEN REQUEST FROM NEORX, ADDITIONAL REASONABLE TECHNICAL
ASSISTANCE OF UP TO [*] LOCATED AT ANORMED’S LANGLEY FACILITIES, WHICH ANORMED
WILL CHARGE TO NEORX AT THE RATE OF [*] PER FTE, TO:

 

(I)                                     PARTICIPATE WITH AND, AT NEORX’ WRITTEN
REQUEST, ADVISE NEORX IN CARRYING OUT THE DEVELOPMENT PROGRAM; AND

 

(II)                                  ASSIST NEORX, AT NEORX’ WRITTEN REQUEST,
IN DETERMINING ITS REQUIREMENTS OF LICENSED COMPOUND AND OTHER MATERIALS FOR THE
DEVELOPMENT PROGRAM.

 


2.3                               PROGRESS REPORTS.


 


(A)                                  NEORX SHALL KEEP ANORMED INFORMED OF THE
PROGRESS OF THE DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED COMPOUNDS
AND/OR THE LICENSED PRODUCTS, AND NEORX SHALL PROVIDE TO ANORMED, ON A CALENDAR
QUARTERLY BASIS, A WRITTEN REPORT UPDATING ANORMED ON NEORX’ PROGRESS THEREON
DURING THE PAST CALENDAR QUARTER.

 


(B)                                 IN THE EVENT THAT ANORMED GRANTS LICENSES TO
THIRD PARTIES UNDER THE ANORMED PATENTS OUTSIDE THE TERRITORY, ANORMED SHALL
PROVIDE TO NEORX, ON A CALENDAR QUARTERLY BASIS OR AS SOON AS PRACTICABLE AFTER
RECEIPT FROM SUCH THIRD PARTIES, WRITTEN REPORTS SETTING OUT THE INFORMATION
PROVIDED BY SUCH THIRD PARTY LICENSEES ON THEIR PROGRESS IN THE DEVELOPMENT AND
COMMERCIALIZATION OF THE LICENSED COMPOUNDS AND/OR THE LICENSED PRODUCTS DURING
THE PAST CALENDAR QUARTER.

 


(C)                                  THE WRITTEN REPORTS PROVIDED UNDER THIS
SECTION SHALL INCLUDE [*].

 


(D)                                 NOTWITHSTANDING THE REPORTING REQUIREMENTS
SET OUT HEREIN, EACH PARTY AGREES TO USE REASONABLE EFFORTS TO PROVIDE TO THE
OTHER PARTY DURING THE TERM PROMPT WRITTEN NOTICE OF MATERIAL EVENTS IN THE
DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED COMPOUNDS AND LICENSED
PRODUCTS.

 


2.4                               COMMITTEE; COMMITTEE MEETINGS

 

The parties shall establish a committee composed of an equal number of
representatives, [*] for the purpose of communication between the parties
regarding the progress of development and commercialization activities with
respect to Licensed Products.  Such committee shall meet [*], either in person
or by teleconference, at such time and location as may be mutually agreed by the
parties and provide the parties with a forum to update each other regarding:

 

6

--------------------------------------------------------------------------------


 


(A)                                  [*]

 


(B)                                 [*] AND

 


(C)                                  [*].

 

Neither party will be obligated under this Section 2.4 to disclose its
Confidential Information if such Confidential Information is not directly
relevant to the license granted to NeoRx under Article 3 of this Agreement.  In
no event are the communications between the parties intended to abrogate the
parties’ discretion and independence in conducting their business activities.

 


ARTICLE 3 GRANT OF LICENSE.

 


3.1                               GRANT OF LICENSE.

 

Subject to the terms and conditions in this Agreement, AnorMED hereby grants to
NeoRx an exclusive, royalty-bearing license, with the right to grant
sublicenses, under the AnorMED Patents and the AnorMED Know-How to research,
develop, make, have made, use, have used, sell, have sold, offer for sale,
import and export the Licensed Compound and/or the Licensed Product in the Field
in the Territory for the Term.

 


3.2                               RIGHT TO GRANT SUBLICENSES.

 


(A)                                  NEORX SHALL HAVE THE RIGHT TO GRANT
SUBLICENSES OF THE LICENSE UNDER SECTION 3.1 TO ANY PERSON, WITHOUT THE CONSENT
OF ANORMED, PROVIDED THAT WHERE NEORX GRANTS A SUBLICENSE TO ITS AFFILIATES, THE
OBLIGATIONS AND LIABILITIES OF SUCH AFFILIATES AND NEORX UNDER THIS AGREEMENT
SHALL BE JOINT AND SEVERAL AND ANORMED SHALL NOT BE OBLIGED TO SEEK RECOURSE
AGAINST AN AFFILIATE BEFORE ENFORCING ITS RIGHTS AGAINST NEORX.  FOR GREATER
CERTAINTY IT IS HEREBY CONFIRMED THAT ANY DEFAULT OR BREACH BY AN AFFILIATE OF
NEORX OF ANY TERM OF THIS AGREEMENT WILL ALSO CONSTITUTE A DEFAULT BY NEORX
UNDER THIS AGREEMENT.

 


(B)                                 NEORX SHALL FURNISH TO ANORMED A COPY OF
EACH SUBLICENSE AGREEMENT ENTERED INTO HEREUNDER WITHIN 30 DAYS AFTER EXECUTION
THEREOF, PROVIDED THAT SUCH COPY MAY BE REDACTED TO EXCLUDE PROVISIONS RELATING
TO ANY DRUGS OR PRODUCTS THAT ARE NOT LICENSED COMPOUNDS OR LICENSED PRODUCTS,
BUT WHICH SHALL INCLUDE ALL PROVISIONS REQUIRED TO CONFIRM COMPLIANCE WITH THIS
AGREEMENT, INCLUDING THE CALCULATION OF ROYALTIES AND THE CONDUCT OF AUDITS
HEREUNDER.  ALL SUBLICENSE AGREEMENTS FURNISHED TO ANORMED HEREUNDER SHALL BE
DEEMED TO BE THE CONFIDENTIAL INFORMATION OF NEORX AND SHALL BE SUBJECT TO
ANORMED’S OBLIGATION OF CONFIDENTIALITY UNDER ARTICLE 11, AND FOR THE PURPOSE OF
SUCH OBLIGATION, [*].

 


(C)                                  NEORX SHALL INCLUDE IN EACH SUBLICENSE
AGREEMENT (INCLUDING ANY SUBLICENSE GRANTED TO AN AFFILIATE) COVENANTS BY THE
SUBLICENSEE THAT ARE CONSISTENT WITH THE TERMS AND CONDITIONS SET OUT IN THIS
AGREEMENT AND THAT UPON TERMINATION OF THIS AGREEMENT, SUCH SUBLICENSE AGREEMENT
SHALL BE AUTOMATICALLY CONVERTED TO A DIRECT LICENSE FROM ANORMED.

 


3.3                               RESERVATION OF RIGHTS.

 

AnorMED hereby reserves the right to use and license the AnorMED Patents and
AnorMED Know-How:

 


(A)                                  FOR NON-COMMERCIAL RESEARCH AND TESTING IN
THE TERRITORY;

 


(B)                                 TO MAKE OR HAVE MADE LICENSED COMPOUND OR
LICENSED PRODUCT IN THE TERRITORY FOR USE OUTSIDE OF THE TERRITORY; AND

 


(C)                                  FOR ANY AND ALL USES OUTSIDE OF THE
TERRITORY.

 


IN CONNECTION WITH SUBSECTION 3.3(B) ABOVE, WHERE ANORMED OR ANY OF ITS
AFFILIATES DESIRE TO CONTRACT WITH A THIRD PARTY (OTHER THAN ANORMED’S LICENSEES
OUTSIDE THE TERRITORY) FOR THE MANUFACTURE OF LICENSED COMPOUND AND/OR LICENSED
PRODUCT FOR USE OUTSIDE THE TERRITORY, NEORX SHALL HAVE A RIGHT OF FIRST
NEGOTIATION TO MANUFACTURE LICENSED COMPOUND AND/OR LICENSED PRODUCT FOR ANORMED
FOR USE OUTSIDE THE TERRITORY IN WHICH CASE THE TRANSFER PRICE TO BE CHARGED BY
NEORX FOR THE SUPPLY OF LICENSED COMPOUND AND/OR LICENSED PRODUCT WILL BE [*].

 

7

--------------------------------------------------------------------------------


 


3.4                               TRANSFER OF INFORMATION.

 

After the Effective Date, AnorMED shall promptly deliver to NeoRx copies of the
AnorMED Know-How, in written or other tangible form, together with assistance in
connection therewith in accordance with Section 2.2.

 


ARTICLE 4 COMMERCIALIZATION

 


4.1                               DILIGENCE IN COMMERCIALIZATION.

 


(A)                                  IN THE EVENT THAT THE CLINICAL STUDIES
CONDUCTED BY NEORX UNDER THIS AGREEMENT DEMONSTRATE THE REQUISITE SAFETY AND
EFFICACY REASONABLY REQUIRED FOR COMMERCIALIZATION OF A LICENSED PRODUCT, NEORX
SHALL, AT ITS SOLE COST AND EXPENSE, UTILIZE COMMERCIALLY REASONABLE EFFORTS AND
SOUND AND REASONABLE BUSINESS PRACTICE AND JUDGMENT IN DEVELOPING AND PROMOTING,
MARKETING, SELLING AND OTHERWISE COMMERCIALIZING THE LICENSED PRODUCT IN THE
FIELD IN THE TERRITORY, INCLUDING OBTAINING THE APPROPRIATE REGULATORY APPROVALS
THEREFOR, TO MEET OR CAUSE TO BE MET THE MARKET DEMAND FOR THE LICENSED
PRODUCTS.

 


(B)                                 NEORX AGREES THAT IT WILL UTILIZE SOUND AND
REASONABLE BUSINESS PRACTICE AND JUDGMENT IN DETERMINING THE COUNTRIES IN THE
TERRITORY IN WHICH IT DESIRES TO SELL THE LICENSED PRODUCT AND IT WILL USE
COMMERCIALLY REASONABLE EFFORTS TO ACHIEVE THE FIRST COMMERCIAL SALE OF THE
LICENSED PRODUCT IN SUCH COUNTRIES [*] AFTER OBTAINING REGULATORY APPROVAL FOR
THE SALE OF THE LICENSED PRODUCT IN SUCH COUNTRIES, IN ACCORDANCE WITH THE
NORMAL PRACTICES AND STANDARDS ESTABLISHED BY NEORX OR ITS MARKETING PARTNER OR
SUBLICENSEE FOR SUCH COUNTRY, AS THE CASE MAY BE.

 


(C)                                  FOR THE PURPOSES OF SUBSECTION 4.1(B),
NEORX OR ITS MARKETING PARTNER OR SUBLICENSEE, AS THE CASE MAY BE, SHALL NOT BE
IN BREACH OF ITS OBLIGATIONS UNDER SUBSECTION 4.1(B) DURING ANY PARTICULAR
PERIOD DURING THE TERM WHERE IT DETERMINES UTILIZING SOUND AND REASONABLE
BUSINESS PRACTICE AND JUDGMENT THAT A DECISION OF A RELEVANT GOVERNMENTAL
AUTHORITY IN A COUNTRY RELATING TO THE PRICE OR REIMBURSEMENT FOR A LICENSED
PRODUCT RENDERS THE COMMERCIAL SALE OF THE LICENSED PRODUCT COMMERCIALLY
UNVIABLE IN THE COUNTRY DURING SUCH PERIOD.

 


4.2                               DECISION NOT TO COMMERCIALIZE.

 


(A)                                  IF NEORX, IN ITS SOLE DISCRETION, AT ANY
TIME DURING THE TERM DETERMINES FOR ANY REASON NOT TO PROCEED WITH THE
COMMERCIALIZATION OF A LICENSED PRODUCT IN A PARTICULAR COUNTRY IN THE
TERRITORY, NEORX AGREES TO PROMPTLY DISCLOSE ANY SUCH DETERMINATION TO ANORMED.

 


(B)                                 IN THE EVENT THAT NEORX DETERMINES THAT IT
WILL NOT COMMERCIALIZE A LICENSED PRODUCT IN ONE OR MORE OF THE FOLLOWING MAJOR
COUNTRIES OR JURISDICTIONS IN THE TERRITORY:  [*]

 

NeoRx shall provide written notice of the determination to AnorMED, and such
notice shall be deemed to be notice under Section 14.3 that NeoRx desires to
terminate the license granted to NeoRx under Section 3.1 in respect of the
Licensed Compound and the Licensed Product in those countries or jurisdictions. 
In such event, the Territory shall be deemed to be reduced in scope to exclude
from the Territory the country specified in the notice.  Upon the expiration of
the notice period set out in Section 14.3, the specified country or jurisdiction
shall be excluded from the Territory and NeoRx’ rights and obligations in
respect of the excluded country or jurisdiction shall be governed by
Subsection 14.3(d).

 


ARTICLE 5 SUPPLY OF LICENSED COMPOUNDS AND LICENSED PRODUCTS.

 


5.1                               SUPPLY OF AMD473.

 

In consideration of the initial license fees paid by NeoRx to AnorMED under
Section 6.2 prior to commercialization of a Licensed Product, AnorMED agrees to
supply to NeoRx [*] such quantities of AMD473 as AnorMED has on hand in its
inventories as of the Effective Date.  NeoRx shall be responsible for paying all
[*] that may apply to the supply of AMD473 hereunder, and if any such amounts
are paid by AnorMED, NeoRx shall promptly reimburse AnorMED for any such amounts
upon request.  The foregoing shall be AnorMED’s sole obligation to NeoRx with
respect to the supply of any quantity of AMD473 or any other Licensed Compound.

 

8

--------------------------------------------------------------------------------


 


5.2                               SUPPLY OF LICENSED PRODUCT.

 

Except for the manufacture of [*], NeoRx shall be responsible for the
manufacture and processing of all developmental and commercial supplies of all
Licensed Products in the Field in the Territory, at its cost and expense.

 


5.3                               DELIVERY.

 


(A)                                  ANORMED SHALL DELIVER ANY AMD473 TO BE
SUPPLIED HEREUNDER TO NEORX-DESIGNATED FACILITIES, AT NEORX’ SOLE COST AND
EXPENSE, F.C.A. IN ACCORDANCE WITH THE SHIPPING SPECIFICATIONS THEREFOR.  IN THE
ABSENCE OF WRITTEN AND TIMELY TRANSPORT CARRIER AND/OR DELIVERY INSTRUCTIONS
FROM NEORX, ANORMED SHALL HAVE THE RIGHT TO MAKE COMMERCIALLY REASONABLE
ARRANGEMENTS THEREFOR.

 


(B)                                 TITLE TO AND RISK OF LOSS FOR ALL AMD473
DELIVERED HEREUNDER SHALL PASS TO NEORX UPON TRANSFER TO A COMMON CARRIER UNDER
SUBSECTION 5.3(A).

 


5.4                               PERMITS AND LICENSES.

 


(A)                                  ANORMED SHALL BE RESPONSIBLE FOR OBTAINING
ALL NECESSARY IMPORT AND/OR EXPORT LICENSES OR PERMITS (IF APPLICABLE) FOR THE
SUPPLY OF AMD473 UNDER SECTION 5.1.  NEORX SHALL BE RESPONSIBLE FOR THE PAYMENT
OF [*], ETC., IN CONNECTION WITH SUCH SUPPLY AND DELIVERY TO NEORX OF AMD473.

 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN
SUBSECTION 5.4(A), NEORX SHALL BE RESPONSIBLE FOR OBTAINING ALL NECESSARY IMPORT
AND/OR EXPORT LICENSES OR PERMITS (IF APPLICABLE) AND FOR THE PAYMENT OF [*] IN
CONNECTION WITH THE SUPPLY AND DELIVERY TO NEORX OF ALL DEVELOPMENTAL AND
COMMERCIAL SUPPLIES OF ALL LICENSED COMPOUNDS AND/OR LICENSED PRODUCTS.

 


ARTICLE 6 LICENSE FEES.

 


6.1                               ADDITIONAL DEFINITIONS.

 

For the purposes of this Agreement:

 


(A)                                  “COMMON SHARES” MEANS COMMON SHARES IN THE
CAPITAL STOCK OF NEORX;

 


(B)                                 “CURRENT MARKET PRICE” OF THE COMMON SHARES
ON ANY DATE MEANS [*], PROVIDED THAT IF THE COMMON SHARES ARE NOT LISTED ON ANY
STOCK EXCHANGE, THE “CURRENT MARKET PRICE” SHALL BE DETERMINED BY AGREEMENT
BETWEEN THE BOARD OF DIRECTORS OF ANORMED AND THE BOARD OF DIRECTORS OF NEORX,
ACTING IN GOOD FAITH;

 


(C)                                  “DAILY CLOSING PRICE” FOR EACH TRADING DAY
SHALL MEAN THE LAST REPORTED SALES PRICE FOR SALES OF COMMON SHARES ON NASDAQ ON
WHICH SUCH SHARES ARE LISTED AND POSTED FOR TRADING; AND

 


(D)                                 “TRADING DAY” SHALL MEAN ANY DAY ON WHICH
NASDAQ IS OPEN FOR BUSINESS AND ON WHICH COMMON SHARES HAVE BEEN TRADED.

 


6.2                               INITIAL LICENSE FEE.

 

NeoRx shall pay to AnorMED, an initial license fee of US$2,000,000, payable as
follows:

 


(A)                                  UPON EXECUTION OF THIS AGREEMENT,
US$1,000,000 IN CASH BY BANK TRANSFER TO THE CO-ORDINATES GIVEN BY ANORMED TO
NEORX; AND

 


(B)                                 WITHIN FIVE (5) BUSINESS DAYS AFTER
EXECUTION OF THIS AGREEMENT, US$1,000,000 IN UNREGISTERED COMMON SHARES, WHERE
THE NUMBER OF COMMON SHARES PAYABLE IS DETERMINED BY DIVIDING US$1,000,000 BY
THE CURRENT MARKET PRICE OF A COMMON SHARE AS OF THE EFFECTIVE DATE AND
DISREGARDING ANY REMAINING FRACTIONAL COMMON SHARE.

 


6.3                               MILESTONE PAYMENTS.

 

In consideration of the license granted under Article 3, NeoRx shall pay to
AnorMED the following milestone payments upon the first occurrence of each of
the development and commercialization milestones set forth below:

 


(A)                                  [*] UPON [*];

 

9

--------------------------------------------------------------------------------


 


(B)                                 [*] UPON [*];

 


(C)                                  [*] UPON [*];

 


(D)                                 [*] UPON [*]; AND

 


(E)                                  [*] UPON [*].

 

For the purposes of this Section 6.3, “control” in the definition of Affiliate
shall mean direct or indirect beneficial ownership of [*] interest in the income
of a Person or such other relationship as, in fact, constitutes actual control.

 


6.4                               FORM OF MILESTONE PAYMENTS.

 


(A)                                  EACH MILESTONE PAYMENT TO BE MADE BY NEORX
UNDER SUBSECTIONS 6.3(A) AND 6.3(B) SHALL BE MADE, IN NEORX’ SOLE DISCRETION,
EITHER:

 

(I)                                     IN CASH, BY BANK TRANSFER TO THE
CO-ORDINATES GIVEN BY ANORMED TO NEORX; OR

 

(II)                                  IN A COMBINATION OF:

 

(A)                              CASH, PAYABLE AS SET OUT ABOVE, AND

 

(B)                                THE ISSUANCE OF THE NUMBER OF COMMON SHARES
HAVING A VALUE EQUIVALENT TO THE AMOUNT TO BE PAID IN COMMON SHARES DETERMINED
BY DIVIDING SUCH AMOUNT BY THE CURRENT MARKET PRICE OF A COMMON SHARE AS OF THE
DATE OF ACHIEVEMENT OF THE APPLICABLE MILESTONE AND DISREGARDING ANY REMAINING
FRACTIONAL COMMON SHARE,

 

provided that a minimum of [*] set out in Subsections 6.3(a) and 6.3(b), as
applicable, shall be paid in cash.

 


(B)                                 EACH MILESTONE PAYMENT TO BE MADE BY NEORX
UNDER SUBSECTIONS 6.3(C), 6.3(D) AND 6.3(E) SHALL BE MADE IN CASH, BY CERTIFIED
CHEQUE PAYABLE TO THE ORDER OF ANORMED OR BY BANK TRANSFER TO THE CO-ORDINATES
GIVEN BY ANORMED TO NEORX.

 


6.5                               NOTICE OF MILESTONE AND PAYMENT.

 

For each milestone payment to be made by NeoRx under Section 6.3:

 


(A)                                  NEORX SHALL PROVIDE PROMPT WRITTEN NOTICE
TO ANORMED OF THE ACHIEVEMENT OF THE MILESTONE SETTING OUT THE MILESTONE
ACHIEVED AND WHETHER THE MILESTONE PAYMENT WILL BE MADE IN CASH OR IN COMMON
SHARES;

 


(B)                                 IF REQUIRED BY THE PARTIES, ANORMED WILL
PROVIDE A WRITTEN INVOICE TO NEORX FOR THE APPLICABLE MILESTONE PAYMENT; AND

 


(C)                                  NOTWITHSTANDING THE TERMS OF ANY INVOICE
PROVIDED UNDER SUBSECTION 6.5(B), NEORX SHALL PROVIDE TO ANORMED THE FULL AMOUNT
OF THE MILESTONE PAYMENT, WHETHER IN CASH AND/OR COMMON SHARES, [*] AFTER THE
ACHIEVEMENT OF THE MILESTONE.

 


6.6                               NATURE OF PAYMENTS.

 

The payments set forth in Sections 6.2 and 6.3 shall be non-refundable and shall
not be creditable against royalties payable by NeoRx to AnorMED pursuant to
Article 7.

 


ARTICLE 7 ROYALTY PAYMENTS.

 


7.1                               ICR AGREEMENT.

 

AnorMED agrees that it shall pay all royalties arising from NeoRx’ activities
under this Agreement that are or will be due and payable to Third Parties
arising from any and all agreements entered into by AnorMED prior to the
Effective Date, including, without limitation, the ICR Agreement.

 

10

--------------------------------------------------------------------------------


 


7.2                               BASIC ROYALTY.

 

In consideration of the license granted under Article 3, NeoRx shall pay to
AnorMED, without duplication, in respect of each Licensed Product:

 


(A)                                  IN EACH COUNTRY IN THE TERRITORY WHERE THE
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 


(B)                                 IN EACH COUNTRY IN THE TERRITORY WHERE THE
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 


(C)                                  IN EACH COUNTRY IN THE TERRITORY WHERE THE
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 


(D)                                 IN EACH COUNTRY IN THE TERRITORY WHERE THERE
IS NO VALID CLAIM [*];

 


IN EACH OF SUBSECTIONS 7.2(A), 7.2(B), 7.2(C) AND 7.2(D), UNTIL THE LATER OF
EITHER:

 


(E)                                  THE DATE OF EXPIRATION OF THE LAST VALID
CLAIM WITHIN THE ANORMED PATENTS COVERING THE LICENSED PRODUCT IN THE COUNTRY OF
MANUFACTURE OR SALE, AS APPLICABLE; OR

 


(F)                                    THE EXPIRATION OF [*] AFTER FIRST
COMMERCIAL SALE OF SUCH LICENSED PRODUCT IN THE COUNTRY OF SALE.

 

For the purposes of this Section 7.2, “control” in the definition of Affiliate
shall mean direct or indirect beneficial ownership of [*] in the income of a
Person or such other relationship as, in fact, constitutes actual control.   For
purposes of clarification, no multiple royalties shall be due or payable under
this Section 7.2 because the sale or manufacture of any Licensed Product is or
shall be covered by more than one Valid Claim within the AnorMED Patents in the
country of manufacture and/or the country of sale.

 


7.3                               SUBLICENSING ROYALTY.

 

In consideration of the license granted under Article 3, NeoRx shall pay to
AnorMED, without duplication, in respect of any Licensed Compound and/or
Licensed Product:

 


(A)                                  A ROYALTY OF [*] OF SUBLICENSING MILESTONE
REVENUE COLLECTED OR RECEIVED; AND

 


(B)                                 A ROYALTY OF [*] OF SUBLICENSING SALES
REVENUE COLLECTED OR RECEIVED, PROVIDED THAT THE PAYMENT SET OUT IN THIS
SUBSECTION 7.3(B) SHALL BE SUBJECT TO AN MINIMUM CALENDAR QUARTERLY PAYMENT
EQUAL TO THE CUMULATIVE SUM OF:

 

(I)                                     IN EACH COUNTRY IN THE TERRITORY WHERE A
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 

(II)                                  IN EACH COUNTRY IN THE TERRITORY WHERE THE
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 

(III)                               IN EACH COUNTRY IN THE TERRITORY WHERE THE
LICENSED PRODUCT SOLD IS COVERED BY ONE OR MORE VALID CLAIMS [*]; AND

 

(IV)                              IN EACH COUNTRY IN THE TERRITORY WHERE THERE
IS NO VALID CLAIM [*];

 

IN EACH OF SUBSECTIONS 7.3(A) AND 7.3(B), UNTIL THE LATER OF EITHER:

 


(C)                                  THE DATE OF EXPIRATION OF THE LAST VALID
CLAIM WITHIN THE ANORMED PATENTS COVERING THE LICENSED PRODUCT IN THE COUNTRY OF
MANUFACTURE OR SALE, AS APPLICABLE; OR

 


(D)                                 THE EXPIRATION OF [*] AFTER FIRST COMMERCIAL
SALE OF SUCH LICENSED PRODUCT IN THE COUNTRY OF SALE.

 

For the purposes of this Section 7.3, “control” in the definition of Affiliate
shall mean direct or indirect beneficial ownership of [*] interest in the income
of a Person or such other relationship as, in fact, constitutes actual control. 
For purposes of clarification, no multiple royalties shall be due or payable
under this Section 7.3 because the sale or manufacture of any Licensed Product
is or shall be covered by more than one Valid Claim within the AnorMED Patents
in the country of manufacture and/or the country of sale.

 

11

--------------------------------------------------------------------------------


 


7.4                               THIRD PARTY LICENSE FEES AND ROYALTIES.

 

AnorMED and NeoRx agree that where Patent rights of a Third Party, excluding
Patent rights of a Third Party under sublicenses held as of the Effective Date
by NeoRx or its Affiliates (for this purpose, “control” in the definition of
Affiliate shall mean direct or indirect beneficial ownership of [*] interest in
the income of a Person or such other relationship as, in fact, constitutes
actual control), covering either the composition of matter of a Licensed
Compound or the use of the Licensed Compound should exist in any country in the
Territory, and if in NeoRx’ reasonable judgement it would be impractical or
impossible for NeoRx to commercialize a Licensed Product incorporating the
Licensed Compound without obtaining a license under such Patent rights, then for
each such Licensed Product on a calendar quarterly basis, NeoRx shall be
entitled to a credit against royalties payable to AnorMED under either Sections
7.2 or 7.3 on account of such Licensed Product in such country, equal to [*] of
the royalties paid by NeoRx under such license in respect of such Licensed
Product in such country in the calendar quarter for which such royalties are
paid, provided that, for any calendar quarter, the aggregate credit hereunder
for a Licensed Product in any country shall not exceed [*] of the royalty
determined under Sections 7.2 and 7.3 for that country.

 


7.5                               ROYALTY PAYMENTS UPON TERMINATION.

 

If this Agreement is terminated in accordance with Article 14 with respect to
all or some of the Licensed Products, NeoRx shall continue to pay AnorMED all
amounts earned pursuant to this Article 7 prior to the date of termination and
any amounts earned thereafter as a result of sales of residual inventory of such
terminated Licensed Products.  In addition, NeoRx shall continue to pay to
AnorMED all amounts payable hereunder with respect to Licensed Products, if any,
with respect to which this Agreement is not terminated.

 


ARTICLE 8 PAYMENT TERMS.

 


8.1                               INVOICES AND PAYMENTS.

 

AnorMED shall provide to NeoRx invoices setting out any amounts owed by NeoRx to
AnorMED under this Agreement, including, without limitation, payments in respect
of assistance provided under Section 2.2 and patent prosecution and maintenance
under Article 10.  All such amounts shall be due and payable 30 days after
receipt of the date of the invoice.  Invoices for FTE reimbursement and patent
prosecution and maintenance will be invoiced quarterly and be accompanied by a
statement detailing the actual hours incurred during the quarter.

 


8.2                               PAYMENT OF ROYALTIES.

 

All royalties payable under Sections 7.2 and 7.3 shall be payable within 60 days
after the last day of the calendar quarter during the royalty periods set out
therefor.  NeoRx will provide to AnorMED within 30 days after the last day of
each calendar quarter, an estimate of the royalties payable by NeoRx under this
Agreement for such calendar quarter.

 


8.3                               CURRENCY OF PAYMENT.

 

All amounts payable to AnorMED under this Agreement shall be payable in United
States Dollars, by bank transfer of immediately available funds to a bank
account designated by AnorMED, at AnorMED’s option.  Calendar quarterly sales
amounts shall be translated from other currencies to U.S. Dollars by using an
average rate of exchange computed using the rate of exchange quoted under
Foreign Exchange in the Wall Street Journal as of the end of the current quarter
plus the rate of exchange as of the end of the immediately preceding quarter and
dividing by 2.

 


8.4                               CURRENCY TRANSFER RESTRICTIONS.

 

If in any country payment or transfer of funds out of such country is prohibited
by law or regulation, the parties hereto shall confer regarding the terms and
conditions on which Licensed Products shall be sold in such countries, including
the possibility of payment of royalties to AnorMED in local currency to a bank
account in such country or the renegotiation of royalties for such sales, and in
the absence of any other agreement by the parties, such funds payable to AnorMED
shall be deposited by NeoRx in whatever currency is allowable in a bank
designated in that country as acceptable to AnorMED.

 

12

--------------------------------------------------------------------------------


 


8.5                               TAXES.

 


(A)                                  FOR THE PURPOSES OF THIS SECTION 8.5,
“TAXES” SHALL INCLUDE COSTS, EXPENSES, TAXES, TARIFFS, CUSTOMS DUTIES, BROKERAGE
FEES, INSURANCE PREMIUMS AND OTHER CHARGES, INCLUDING, WITHOUT LIMITATION,
SOCIAL SERVICES TAXES, GOODS AND SERVICES TAX, VALUE ADDED, EXCISE AND OTHER
SALES TAXES.

 


(B)                                 ANORMED SHALL BE RESPONSIBLE FOR AND SHALL
PAY ALL TAXES ASSESSED OR LEVIED IN CONNECTION WITH ANY ACTIVITIES PERFORMED BY
ANORMED OR PAYMENTS MADE TO ANORMED UNDER THIS AGREEMENT.

 


(C)                                  NEORX SHALL BE RESPONSIBLE FOR AND SHALL
PAY ALL TAXES ASSESSED OR LEVIED IN CONNECTION WITH ANY ACTIVITIES PERFORMED BY
NEORX UNDER THIS AGREEMENT.

 


(D)                               IF ANY LAW OR REGULATION IN ANY COUNTRY
REQUIRES THE WITHHOLDING BY NEORX OF ANY TAXES DUE ON PAYMENTS TO BE REMITTED TO
ANORMED UNDER THIS AGREEMENT, SUCH TAXES SHALL BE DEDUCTED FROM THE AMOUNTS PAID
TO ANORMED, PROVIDED THAT NEORX SHALL TAKE ALL REASONABLE MEASURES TO REDUCE THE
AMOUNT OF SUCH TAXES.  IF THE TAXES ARE DEDUCTED FROM THE AMOUNTS PAID TO
ANORMED, NEORX SHALL FURNISH ANORMED THE ORIGINALS OF ALL OFFICIAL RECEIPTS FOR
SUCH TAXES AND SUCH OTHER EVIDENCE OF SUCH TAXES AND PAYMENT THEREOF AS MAY BE
REASONABLY REQUESTED BY ANORMED AND SHALL PROVIDE ANY REASONABLE ASSISTANCE OR
CO-OPERATION WHICH MAY BE REQUESTED BY ANORMED IN CONNECTION WITH ANY EFFORTS BY
ANORMED TO OBTAIN A CREDIT FOR SUCH TAXES, INCLUDING THE CHARACTERIZATION OF
PAYMENTS MADE HEREUNDER SO THAT IT MAY TAKE ADVANTAGE OF ANY AND ALL BENEFITS
UNDER ANY TAX TREATY BETWEEN CANADA AND ANY FOREIGN COUNTRIES.

 


8.6                               NET SALES REPORTS.

 


(A)                                  NEORX AGREES TO SUBMIT TO ANORMED,
CONCURRENTLY WITH THE QUARTERLY ROYALTY PAYMENTS MADE PURSUANT TO SECTION 8.2,
WRITTEN REPORTS (CONSISTENT WITH GAAP) SETTING OUT FOR THE CALENDAR QUARTER, FOR
EACH TYPE OF LICENSED PRODUCT:

 

(I)                                     ALL AMOUNTS RECEIVED BY NEORX AND/OR ITS
AFFILIATES FROM THE SALE OF THE LICENSED PRODUCT TO END-USERS OF THE LICENSED
PRODUCT;

 

(II)                                  DETAILS OF THE QUANTITIES OF THE LICENSED
PRODUCT SOLD IN EACH COUNTRY IN THE TERRITORY, WHETHER SOLD BY NEORX OR ITS
AFFILIATES OR ANY SUBLICENSEES;

 

(III)                               THE AMOUNT OF ANY DEDUCTIONS TAKEN FROM THE
AMOUNTS RECEIVED BY NEORX AND/OR ITS AFFILIATES, AS APPLICABLE, FROM THE SALE OF
THE LICENSED PRODUCT TO END USERS OF THE LICENSED PRODUCT IN CALCULATING NET
SALES OF THE LICENSED PRODUCT;

 

(IV)                              THE AMOUNT OF ANY DEDUCTIONS TAKEN FROM THE
AMOUNTS RECEIVED BY ANY SUBLICENSEES FROM THE SALE OF THE LICENSED PRODUCT TO
END USERS OF THE LICENSED PRODUCT IN CALCULATING NET SALES OF THE LICENSED
PRODUCT BY SUCH SUBLICENSEES;

 

(V)                                 THE AMOUNT OF NET SALES FOR THE LICENSED
PRODUCT BY NEORX AND ITS AFFILIATES;

 

(VI)                              THE AMOUNT OF NET SALES FOR THE LICENSED
PRODUCT BY ANY SUBLICENSEES;

 

(VII)                           THE AMOUNT OF SUBLICENSING MILESTONE REVENUE
RECEIVED;

 

(VIII)                        THE AMOUNT OF SUBLICENSING SALES REVENUE RECEIVED;

 

(IX)                                THE AMOUNT OF ANY THIRD PARTY ROYALTIES
PAYABLE FOR THE LICENSED PRODUCT; AND

 

(X)                                   THE ROYALTIES DUE AND PAYABLE TO ANORMED
PURSUANT TO SECTIONS 7.2 AND 7.3.

 

For the purposes of this Subsection 8.6(a), “control” in the definition of
Affiliate shall mean direct or indirect beneficial ownership of [*] interest in
the income of a Person or such other relationship as, in fact, constitutes
actual control.

 


(B)                                 ANORMED SHALL SUBMIT TO NEORX A DETAILED
STATEMENT OF ACCOUNT WITHIN 60 DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER
DURING THE TERM FOR:

 

(I)                                     ANY COSTS OR EXPENSES INCURRED RELATED
TO THE PROSECUTION AND MAINTENANCE OF THE ANORMED PATENTS; AND

 

(II)                                  ANY CHARGES FOR ANORMED ASSISTANCE UNDER
SECTION 2.2.

 

13

--------------------------------------------------------------------------------


 

NeoRx’ obligation to reimburse AnorMED’s costs and expenses for the prosecution
and maintenance of the AnorMED Patents shall be as set forth in Article 10.

 


8.7                               ACCOUNTS AND AUDIT.

 


(A)                                  EACH PARTY SHALL MAINTAIN, DURING THE TERM
AND FOR A PERIOD OF AT LEAST THREE (3) YEARS THEREAFTER, ACCURATE AND COMPLETE
RECORDS IN ACCORDANCE WITH GAAP OF ALL TRANSACTIONS RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING:

 

(I)                                     IN THE CASE OF NEORX, RECORDS OF ALL
SALES OF LICENSED PRODUCTS IN THE TERRITORY AND THE COLLECTION OR RECEIPT OF
SUBLICENSING MILESTONE REVENUE AND SUBLICENSING SALES REVENUE, WHICH SHALL SHOW
THE MANUFACTURING, SALES, USE AND OTHER DISPOSITION OF LICENSED PRODUCTS IN
SUFFICIENT DETAIL TO DETERMINE THE ROYALTIES PAYABLE TO ANORMED PURSUANT TO 
SECTIONS 7.2 AND 7.3, IF ANY; AND

 

(II)                                  IN THE CASE OF ANORMED, RECORDS OF ALL
COSTS AND EXPENSES RELATING TO THE PROSECUTION AND MAINTENANCE OF THE ANORMED
PATENTS.

 


(B)                                 DURING THE TERM OF THIS AGREEMENT [*], EACH
PARTY (IN THIS SECTION, THE “AUDITED PARTY”) SHALL PERMIT THE OTHER PARTY (IN
THIS SECTION, THE “REQUESTING PARTY”), ON REASONABLE ADVANCE WRITTEN NOTICE, BUT
IN NO EVENT LESS THAN TEN (10) BUSINESS DAYS, AND AT THE REQUESTING PARTY’S COST
AND EXPENSE, TO ARRANGE FOR THE BOOKS AND RECORDS MAINTAINED BY THE AUDITED
PARTY PURSUANT TO SUBSECTION 8.7(A) RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT TO BE EXAMINED FROM TIME TO TIME DURING THE AUDITED PARTY’S REGULAR
BUSINESS HOURS, BUT NOT MORE THAN ONCE A YEAR, BY AN INDEPENDENT ACCOUNTING FIRM
SELECTED BY THE REQUESTING PARTY AND REASONABLY ACCEPTABLE TO THE AUDITED PARTY,
PROVIDED THAT SUCH INDEPENDENT ACCOUNTING FIRM AND ITS ACCOUNTANTS ARE BOUND BY
AN OBLIGATION OF CONFIDENTIALITY TO DISCLOSE TO THE REQUESTING PARTY ONLY
WHETHER THE ROYALTY STATEMENTS AND PAYMENTS MADE BY THE AUDITED PARTY UNDER THIS
AGREEMENT ARE ACCURATE AND, IF NOT ACCURATE, ANY EVIDENCE OF NON-COMPLIANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY SUCH EXAMINATION SHALL BE
RESTRICTED TO RECORDS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT COVERING
[*] PERIOD.  THE REQUESTING PARTY SHALL PROVIDE TO THE AUDITED PARTY A COPY OF
ANY AUDIT REPORTS PREPARED UNDER THIS SUBSECTION.

 


(C)                                  IN THE EVENT THE REPORT DEMONSTRATES THAT
NEORX HAS UNDERPAID ANORMED, NEORX SHALL PAY THE AMOUNT OF SUCH UNDERPAYMENT
IMMEDIATELY AND WHERE ANORMED IS THE REQUESTING PARTY, TO THE EXTENT SUCH
UNDERPAYMENT IS MORE THAN [*] FOR THE AUDITED PERIOD, NEORX SHALL REIMBURSE
ANORMED FOR THE EXPENSE OF THE AUDIT.

 


(D)                                 IN THE EVENT THE REPORT DEMONSTRATES THAT
NEORX HAS OVERPAID ANORMED, NEORX MAY DEDUCT FROM FUTURE AMOUNTS OWED TO ANORMED
SUCH OVERPAYMENTS AND WHERE NEORX IS THE REQUESTING PARTY, TO THE EXTENT SUCH
OVERPAYMENT IS MORE THAN [*] FOR THE AUDITED PERIOD, ANORMED SHALL REIMBURSE
NEORX FOR THE EXPENSE OF THE AUDIT.

 


8.8                               CONFIDENTIALITY OF REPORTS.

 

Each party agrees that:

 


(A)                                  THE INFORMATION SET FORTH IN THE REPORTS
REQUIRED BY SECTIONS 8.6 AND 8.7; AND

 


(B)                                 THE RECORDS SUBJECT TO EXAMINATION UNDER
SECTION 8.7;

 

shall be subject to the obligations of confidentiality set out in Article 11 and
shall be maintained in confidence by the receiving party and by any independent
accounting firm selected by such party, shall not be used by such party or such
accounting firm for any purpose other than verification of the performance by
the other party of its obligations hereunder, and shall not be disclosed by the
receiving party or such accounting firm to any other person except for purposes
of enforcing this Agreement.

 


8.9                               INTEREST.

 

NeoRx shall pay interest at a fixed rate per annum equal to [*] in excess of the
Prime Rate in effect on the date such amounts not paid were due under this
Agreement, or the maximum permissible rate allowed by law (which under the state
of Washington shall be deemed to be the laws relating to the permissible rate of
interest on commercial loans),

 

14

--------------------------------------------------------------------------------


 

whichever is less, computed on the basis of the actual number of days elapsed
and a year of 365 days and continuing until such amounts have been paid.

 


ARTICLE 9 INTELLECTUAL PROPERTY.

 


9.1                               EXISTING INTELLECTUAL PROPERTY.

 

As between NeoRx and AnorMED:

 


(A)                                  TITLE TO, AND OWNERSHIP OR CONTROL OF ALL
RIGHTS IN AND TO ALL INTELLECTUAL PROPERTY OWNED OR LICENSED BY NEORX (OTHER
THAN RIGHTS LICENSED TO NEORX BY ANORMED) SHALL AT ALL TIMES REMAIN WITH NEORX
AND NO RIGHTS IN OR TO ANY SUCH INTELLECTUAL PROPERTY SHALL VEST IN ANORMED; AND

 


(B)                                 TITLE TO AND OWNERSHIP OR CONTROL OF ALL
RIGHTS IN AND TO ALL INTELLECTUAL PROPERTY OWNED OR LICENSED BY ANORMED (OTHER
THAN RIGHTS LICENSED TO ANORMED BY NEORX) SHALL AT ALL TIMES REMAIN WITH ANORMED
AND, EXCEPT AS EXPRESSLY GRANTED UNDER THIS AGREEMENT, NO RIGHTS IN OR TO ANY
SUCH INTELLECTUAL PROPERTY SHALL VEST IN NEORX.

 


9.2                               OWNERSHIP OF NEW INVENTIONS.

 


(A)                                  DURING THE TERM, EACH OF THE PARTIES SHALL
PROMPTLY DISCLOSE TO THE OTHER IN A TIMELY FASHION ALL INVENTIONS AND
DISCOVERIES ARISING FROM THE PERFORMANCE OF THE DEVELOPMENT PROGRAM OR OTHER
DEVELOPMENT ACTIVITIES RELATING TO LICENSED COMPOUNDS AND LICENSED PRODUCTS.

 


(B)                                 THE PARTIES AGREE THAT, EXCEPT AS OTHERWISE
SPECIFICALLY SET OUT IN THIS AGREEMENT, AS BETWEEN NEORX AND ANORMED, ALL RIGHT,
TITLE AND INTEREST IN AND TO ALL KNOW-HOW CREATED OR DEVELOPED BY A PARTY DURING
THE TERM SHALL BE OWNED BY THE CREATING OR DEVELOPING PARTY AND SHALL BE TREATED
AS SUCH PARTY’S CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT.  FOR GREATER
CERTAINTY, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL DATA, RESULTS,
REGULATORY SUBMISSIONS AND REPORTS ARISING FROM THE PERFORMANCE OF THE
DEVELOPMENT PROGRAM AND NEORX’ OTHER DEVELOPMENT ACTIVITIES UNDER THIS AGREEMENT
SHALL BE THE PROPERTY OF NEORX.

 


(C)                                  NEORX AND ANORMED ACKNOWLEDGE AND AGREE
THAT:

 

(I)                                     ANORMED AND ITS LICENSEES OUTSIDE OF THE
TERRITORY WILL REQUIRE ACCESS TO NEORX’ KNOW-HOW AND PATENTS (INCLUDING PATENTS
FOR IMPROVEMENTS UNDER SECTION 9.3) ARISING FROM THE PERFORMANCE OF THE
DEVELOPMENT PROGRAM AND NEORX’ OTHER DEVELOPMENT ACTIVITIES UNDER THIS AGREEMENT
AND NEORX HEREBY [*]

 

(II)                                  NEORX AND ITS SUBLICENSEES IN THE
TERRITORY DESIRE ACCESS TO ANY KNOW-HOW AND PATENTS (INCLUDING PATENTS FOR
IMPROVEMENTS UNDER SECTION 9.3) CREATED BY ANORMED’S LICENSEES OUTSIDE THE
TERRITORY IN THE DEVELOPMENT OF THE LICENSED COMPOUNDS AND LICENSED PRODUCTS AND
ANORMED [*].

 


9.3                               IMPROVEMENTS

 


(A)                                  FOR THE PURPOSES OF THIS SECTION 9.3,
“IMPROVEMENTS” MEANS, IN RESPECT OF ANY PATENTS, ANY AND ALL PATENTS AND ANY AND
ALL PATENT APPLICATIONS THAT CLAIM PRIORITY TO SUCH PATENTS (WHETHER COMPLETE OR
INCOMPLETE OR WHETHER FILED OR UNFILED) INCLUDING, BUT NOT LIMITED TO,
PROVISIONAL, NON-PROVISIONAL, CONTINUATIONS AND CONTINUATIONS-IN-PART
APPLICATIONS, AND DIVISIONAL PATENT APPLICATIONS AND REGISTRATIONS IN ANY
JURISDICTION WORLD-WIDE.

 


(B)                                 TO THE EXTENT POSSIBLE AND UNLESS PRECLUDED
BY ANY PRESENT OR FUTURE AGREEMENT OF NEORX OR ITS SUBLICENSEES, [*].

 


(C)                                  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
OWNERSHIP OF [*].

 


9.4                               TRADEMARKS.

 


(A)                                  NEORX, AS IT DEEMS APPROPRIATE, MAY
ORIGINATE, SELECT, APPLY TO REGISTER AND MAINTAIN ONE OR MORE TRADEMARKS OR
TRADENAMES UNDER WHICH THE LICENSED PRODUCTS WILL BE MARKETED AND SOLD OR
OTHERWISE DISTRIBUTED IN THE TERRITORY.  NEORX WILL OWN AND/OR CONTROL ANY SUCH
TRADEMARKS AND TRADENAMES AND WILL

 

15

--------------------------------------------------------------------------------


 


BE SOLELY RESPONSIBLE FOR ALL DECISIONS RELATING TO THE PROSECUTION, DEFENSE,
MAINTENANCE AND COSTS OF SUCH TRADEMARKS AND TRADENAMES, AT ITS COST AND
EXPENSE.

 


(B)                                 EXCEPT IN THE EVENT OF TERMINATION AS
PROVIDED IN ARTICLE 14, NEITHER PARTY SHALL HAVE ANY RIGHT TO USE ANY TRADEMARK
OR TRADENAME OF THE OTHER PARTY.

 


ARTICLE 10 PATENTS; PROSECUTION AND LITIGATION.

 


10.1                        PROSECUTION OF PATENTS.

 


(A)                                  ANORMED SHALL HAVE THE RIGHT TO PROSECUTE
AND MAINTAIN EACH PATENT WITHIN THE ANORMED PATENTS AND EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE 10 SHALL DO SO IN A TIMELY MANNER.

 


(B)                                 AT ANY TIME DURING THE TERM, NEORX, IN
NEORX’ SOLE DISCRETION, MAY DETERMINE THAT ANY PARTICULAR PATENT WITHIN THE
ANORMED PATENTS IN ANY PARTICULAR COUNTRY IN THE TERRITORY SHOULD NOT BE
PROSECUTED OR MAINTAINED FOR LEGAL OR COMMERCIAL REASONS AND, IN SUCH EVENT,
SHALL SO NOTIFY ANORMED.  UPON RECEIPT OF SUCH NOTICE, ANY PATENTS IDENTIFIED IN
SUCH NOTICE SHALL REMAIN OR BE DEEMED TO REMAIN WITHIN THE ANORMED PATENTS FOR
THE PURPOSES OF THE GRANT OF RIGHTS BY ANORMED TO NEORX PURSUANT TO ARTICLE 3 OF
THIS AGREEMENT AND NEORX’ OBLIGATIONS PURSUANT TO SUBSECTIONS 7.2(A), 7.2(B) AND
7.2(C) FOR THE PAYMENT OF ROYALTIES FOR ANY SUCH PATENTS SHALL REMAIN UNCHANGED
AND CONTINUE AT THE ROYALTY RATE FOR SUCH PATENT AS OF THE DATE OF NEORX’ NOTICE
TO ANORMED, PROVIDED THAT WHERE THE DISCONTINUANCE OF THE PROSECUTION OR
MAINTENANCE OF THE PATENT IS DUE TO REASONS OF LACK OF PATENTABILITY, INVALIDITY
OR UNENFORCEABILITY OF THE PATENT, NEORX’ OBLIGATIONS PURSUANT TO
SUBSECTION 7.2(D) FOR THE PAYMENT OF ROYALTIES FOR ANORMED KNOW-HOW SHALL
APPLY.  ANORMED, AT ANORMED’S COST AND EXPENSE AND IN ANORMED’S SOLE DISCRETION,
MAY CONTINUE PROSECUTION AND/OR MAINTENANCE OF ANY PARTICULAR PATENT IDENTIFIED
IN SUCH NOTICE

 


(C)                                  AT ANY TIME DURING THE TERM, NEORX, IN
NEORX’ SOLE DISCRETION, MAY REQUEST, BY WRITTEN NOTICE DELIVERED TO ANORMED,
THAT ANORMED SEEK PATENT PROTECTION IN ONE OR MORE COUNTRIES IN THE TERRITORY
NOT THEN COVERED BY THE PATENTS WITHIN THE ANORMED PATENTS.  UPON RECEIPT OF
SUCH NOTICE, ANORMED SHALL TAKE REASONABLE STEPS TO APPLY FOR PATENT PROTECTION
IN SUCH COUNTRIES.

 


10.2                        PATENT REVIEW AND RECOMMENDATIONS.

 


(A)                                  EXCEPT FOR ANORMED PATENTS FOR WHICH NEORX
HAS DISCONTINUED PROSECUTION OR MAINTENANCE UNDER SUBSECTION 10.1(B), NEORX
SHALL HAVE THE RIGHT TO REVIEW ALL PATENTS AND OTHER PROCEEDINGS,
COMMUNICATIONS, REPORTS AND OBSERVATIONS RELATING TO THE ANORMED PATENTS IN THE
TERRITORY AND TO PROVIDE COMMENTS AND RECOMMENDATIONS TO ANORMED WITH RESPECT
THERETO, WHICH COMMENTS AND RECOMMENDATIONS SHALL BE ADOPTED, INCORPORATED
AND/OR ACTED UPON BY ANORMED, PROVIDED THAT SUCH COMMENTS AND RECOMMENDATIONS
ARE REASONABLE.

 


(B)                                 EXCEPT FOR ANORMED PATENTS FOR WHICH NEORX
HAS DISCONTINUED PROSECUTION OR MAINTENANCE UNDER SUBSECTION 10.1(B), ANORMED
SHALL PROMPTLY DISCLOSE TO NEORX, KEEP NEORX FULLY INFORMED OF, AND SUPPLY TO
NEORX IN A TIMELY FASHION:

 

(I)                                     THE COMPLETE TEXTS OF EACH PATENT WITHIN
THE ANORMED PATENTS; AND

 

(II)                                  ALL INFORMATION RECEIVED CONCERNING:

 

(A)                              THE INSTITUTION OR POSSIBLE INSTITUTION OF ANY
INTERFERENCE, OPPOSITION, RE-EXAMINATION, REISSUE, REVOCATION, NULLIFICATION OR
ANY OFFICIAL PROCEEDING INVOLVING ANY PATENT WITHIN THE ANORMED PATENTS, AND

 

(B)                                THE COURSE OF SUBSTANTIVE PATENT PROSECUTION
OR OTHER SUBSTANTIVE PROCEEDINGS RELATED TO ANY PATENT WITHIN THE ANORMED
PATENTS,

 

INCLUDING BY PROVIDING NEORX WITH COPIES OF SUBSTANTIVE COMMUNICATIONS, SEARCH
REPORTS AND THIRD-PARTY OBSERVATIONS SUBMITTED TO OR RECEIVED FROM PATENT
OFFICES IN THE TERRITORY, BUT EXCLUDING ANY SUCH INFORMATION THAT IS SUBJECT TO
ATTORNEY-CLIENT PRIVILEGE.

 


(C)                                  EXCEPT FOR ANORMED PATENTS FOR WHICH NEORX
HAS DISCONTINUED PROSECUTION OR MAINTENANCE UNDER SUBSECTION 10.1(B), ANORMED
SHALL COOPERATE WITH NEORX AND USE REASONABLE EFFORTS TO OBTAIN ANY

 

16

--------------------------------------------------------------------------------


 


APPLICABLE TERM EXTENSION FOR ANY PATENT WITHIN THE ANORMED PATENTS COVERING A
LICENSED PRODUCT IN THE TERRITORY.  IN CONNECTION WITH SUCH EFFORTS, NEORX,
WITHIN ONE (1) CALENDAR MONTH AFTER OBTAINING REGULATORY APPROVAL FOR A LICENSED
PRODUCT ANY COUNTRY IN THE TERRITORY, SHALL PROVIDE TO ANORMED INFORMATION
REASONABLY REQUIRED BY ANORMED OR OTHERWISE REQUESTED BY ANORMED TO APPLY FOR
THE EUROPEAN SUPPLEMENTARY PROTECTION CERTIFICATE OR ITS EQUIVALENT IN RESPECT
OF SUCH LICENSED PRODUCT MARKETED IN SUCH COUNTRY IN THE TERRITORY.

 


(D)                                 EACH PARTY SHALL HOLD ALL INFORMATION
DISCLOSED TO IT BY THE OTHER PARTY UNDER THIS SECTION AS CONFIDENTIAL
INFORMATION UNDER ARTICLE 11.

 


10.3                        PATENT COSTS.

 

NeoRx [*].  Notwithstanding the previous sentence, in the event that NeoRx
provides written notice to AnorMED identifying any particular Patent in
accordance with Section 10.1(b), NeoRx shall [*].

 


10.4                        RIGHT TO ASSUME PROSECUTION.

 


(A)                                  THE PARTIES ACKNOWLEDGE AND AGREE THAT
ANORMED MAY, IN THE ORDINARY COURSE OF PROSECUTING ANORMED’S PATENT PORTFOLIO
AND AFTER THE EFFECTIVE DATE OF THIS AGREEMENT AND IN THE REASONABLE OPINION OF
ANORMED’S PATENT COUNSEL OR PATENT AGENT, TAKE SUCH ACTIONS IN THE ORDINARY
COURSE (INCLUDING DISCONTINUANCE OF A PATENT APPLICATION) THAT DO NOT MATERIALLY
IMPAIR THE SCOPE OF PATENT COVERAGE PROVIDED TO NEORX IN THE FIELD AND THE
ANORMED PATENTS REMAIN ADEQUATE FOR THE USES OF THE ANORMED PATENTS CONTEMPLATED
BY NEORX, PURSUANT TO THE LICENSE GRANTED UNDER SECTION 3.1.

 


(B)                                 IN THE EVENT THAT ANORMED INTENDS TO FINALLY
ABANDON ANY PATENT WITHIN THE ANORMED PATENTS IN ANY COUNTRY IN THE TERRITORY,
ANORMED SHALL PROMPTLY NOTIFY NEORX, AND THEREAFTER NEORX SHALL HAVE A RIGHT TO
ASSUME ANY AND ALL PROSECUTION AND/OR MAINTENANCE ACTIVITIES WITH RESPECT TO
SUCH PATENTS IN SUCH COUNTRY.  ALL RIGHTS GRANTED TO NEORX WITH RESPECT TO SUCH
PATENT WITHIN THE ANORMED PATENTS IN SUCH COUNTRY SHALL CONTINUE IN FORCE
PROVIDED THAT NEORX ASSUMES, AT ITS OWN EXPENSE, RESPONSIBILITY FOR THE
PROSECUTION AND MAINTENANCE OF SUCH PATENTS IN SUCH COUNTRY, AND PROVIDED THAT
IF THERE ARE THIRD PARTIES WITH LEGAL INTERESTS IN ANY SUCH PATENTS OUTSIDE THE
TERRITORY, THE COSTS OF THE PROSECUTION AND MAINTENANCE OF SUCH PATENTS SHALL BE
SHARED BY NEORX AND ANORMED ON A BASIS TO BE MUTUALLY AGREED TO BY THE PARTIES
TAKING INTO ACCOUNT THE RIGHTS IN SUCH ANORMED PATENT GRANTED TO NEORX AND THE
THIRD PARTIES RESPECTIVELY.  IF THE PARTIES CANNOT AGREE ON AN ALLOCATION OF THE
COSTS OF THE PROSECUTION AND MAINTENANCE OF SUCH ANORMED PATENT, THE DISPUTE
SHALL BE RESOLVED IN ACCORDANCE WITH SECTION 19.2.

 


10.5                        THIRD PARTY CLAIMS OF INFRINGEMENT

 

In the event that any Third Party brings a claim against AnorMED or NeoRx or any
of their respective Affiliates (for this purpose, “control” in the definition of
Affiliate shall mean direct or indirect beneficial ownership of [*] interest in
the income of a Person or such other relationship as, in fact, constitutes
actual control) that the manufacture, use, sale, distribution, marketing or
importation of a Licensed Compound or a Licensed Product infringes rights in
Intellectual Property owned or otherwise controlled by such Third Party (an
“Infringement Suit”), the following shall apply:

 


(A)                                  THE PARTY RECEIVING A CLAIM, OR LEARNS OF
THE THREAT OF SUCH A CLAIM, SHALL GIVE THE OTHER PARTY PROMPT WRITTEN NOTICE
DETAILING AS MANY FACTS AS POSSIBLE CONCERNING THE CLAIM;

 


(B)                                 NEORX, IN ITS SOLE DISCRETION, SHALL HAVE
THE FIRST RIGHT, BUT NOT AN OBLIGATION, TO DEFEND AGAINST THE INFRINGEMENT SUIT;

 


(C)                                  IF NEORX DOES NOT TAKE STEPS TO DEFEND
AGAINST THE INFRINGEMENT SUIT WITHIN 90 DAYS AFTER THE DATE THAT NOTICE THEREOF
WAS RECEIVED FROM OR DELIVERED TO ANORMED, ANORMED MAY TAKE SUCH LEGALLY
PERMISSIBLE ACTION AS IT DEEMS NECESSARY OR APPROPRIATE TO DEFEND AGAINST THE
INFRINGEMENT SUIT, BUT SHALL NOT BE OBLIGATED TO DO SO;

 


(D)                                 THE PARTY DEFENDING AGAINST THE INFRINGEMENT
SUIT (IN THIS SECTION, THE “LITIGATING PARTY”) SHALL HAVE THE RIGHT TO CONTROL
SUCH LITIGATION AND SHALL BEAR ALL LEGAL EXPENSES (INCLUDING COURT COSTS AND
LEGAL FEES), BUT IT SHALL HAVE NO RIGHT TO SETTLE ANY DISPUTE IN ANY MANNER
WHICH WOULD ABRIDGE THE RIGHTS OF THE OTHER PARTY UNDER THIS AGREEMENT.  BY WAY
OF EXAMPLE AND NOT BY WAY OF LIMITATION, NEITHER PARTY MAY STIPULATE OR

 

17

--------------------------------------------------------------------------------


 


ADMIT TO THE INVALIDITY OR UNENFORCEABILITY OF ANY RIGHT IN INTELLECTUAL
PROPERTY.  BEFORE ANY ACTION IS TAKEN BY EITHER PARTY WHICH COULD ABRIDGE THE
RIGHTS OF THE OTHER PARTY HEREUNDER, THE PARTIES AGREE TO, IN GOOD FAITH,
CONSULT WITH EACH OTHER WITH A GOAL OF ADOPTING A MUTUALLY SATISFACTORY
POSITION;

 


(E)                                  THE LITIGATING PARTY SHALL KEEP THE OTHER
PARTY FULLY INFORMED OF THE ACTIONS AND POSITIONS TAKEN OR PROPOSED TO BE TAKEN
BY THE LITIGATING PARTY AND THE ACTIONS AND POSITIONS TAKEN BY ALL OTHER PARTIES
TO SUCH LITIGATION; AND

 


(F)                                    IN THE EVENT THAT NEORX DEFENDS AGAINST
THE INFRINGEMENT SUIT, ANORMED MAY ELECT TO PARTICIPATE FORMALLY IN THE
INFRINGEMENT SUIT TO THE EXTENT THAT THE COURT MAY PERMIT, PROVIDED THAT ANY
ADDITIONAL EXPENSES GENERATED BY ANORMED’S FORMAL PARTICIPATION SHALL BE PAID BY
ANORMED.

 


10.6                        INFRINGEMENT BY THIRD PARTIES.

 

In the event that either party reasonably believes that a Third Party is or may
be infringing, encroaching or violating any Patent within the AnorMED Patents,
then such party shall promptly notify the other party in writing of such
infringement, encroachment or violation, and the following shall apply:

 


(A)                                  SUBJECT TO SUBSECTION 10.6(B), IN THE EVENT
OF ANY INFRINGEMENT, ENCROACHMENT OR VIOLATION OF ANY PATENT WITHIN THE ANORMED
PATENTS IN THE TERRITORY:

 

(I)                                     NEORX, IN ITS SOLE DISCRETION, SHALL
HAVE THE FIRST RIGHT, BUT NOT AN OBLIGATION, TO TAKE OR NOT TAKE WHATEVER ACTION
IT BELIEVES APPROPRIATE, AND

 

(II)                                  IF NEORX DOES NOT COMMENCE ACTION DIRECTED
TOWARD RESTRAINING OR ENJOINING SUCH INFRINGEMENT WITHIN 90 DAYS AFTER THE DATE
THAT NOTICE THEREOF WAS RECEIVED FROM OR DELIVERED TO ANORMED, ANORMED MAY TAKE
SUCH LEGALLY PERMISSIBLE ACTION AS IT DEEMS NECESSARY OR APPROPRIATE TO ENFORCE
SUCH PATENT WITHIN THE ANORMED PATENTS AND RESTRAIN SUCH INFRINGEMENT;

 


(B)                                 IN THE EVENT OF ANY INFRINGEMENT,
ENCROACHMENT OR VIOLATION OF ANY PATENT WITHIN THE ANORMED PATENTS IN A COUNTRY
FOR WHICH NEORX HAS DISCONTINUED PROSECUTION OR MAINTENANCE OF SUCH PATENT UNDER
SUBSECTION 10.1(B):

 

(I)                                     ANORMED, IN ITS SOLE DISCRETION, SHALL
HAVE THE FIRST RIGHT, BUT NOT AN OBLIGATION, TO TAKE OR NOT TAKE WHATEVER ACTION
IT BELIEVES APPROPRIATE, AND

 

(II)                                  IF ANORMED DOES NOT COMMENCE ACTION
DIRECTED TOWARD RESTRAINING OR ENJOINING SUCH INFRINGEMENT WITHIN 90 DAYS AFTER
THE DATE THAT NOTICE THEREOF WAS RECEIVED FROM OR DELIVERED TO NEORX, NEORX MAY
TAKE SUCH LEGALLY PERMISSIBLE ACTION AS IT DEEMS NECESSARY OR APPROPRIATE TO
ENFORCE SUCH PATENT WITHIN THE ANORMED PATENTS AND RESTRAIN SUCH INFRINGEMENT;

 


(C)                                  THE PARTY TAKING ACTION AGAINST AN ALLEGED
INFRINGER SHALL HAVE THE RIGHT TO CONTROL SUCH ACTION AND SHALL BEAR ALL LEGAL
EXPENSES (INCLUDING COURT COSTS AND LEGAL FEES), BUT IT SHALL HAVE NO RIGHT TO
SETTLE ANY DISPUTE IN ANY MANNER WHICH WOULD ABRIDGE THE RESERVED RIGHTS OF THE
OTHER PARTY UNDER THIS AGREEMENT.  BY WAY OF EXAMPLE AND NOT BY WAY OF
LIMITATION, NEITHER PARTY MAY STIPULATE OR ADMIT TO THE INVALIDITY OR
UNENFORCEABILITY OF ANY PATENT.  BEFORE ANY ACTION IS TAKEN BY EITHER PARTY
WHICH COULD ABRIDGE THE RIGHTS OF THE OTHER PARTY HEREUNDER, THE PARTIES AGREE
TO CONSULT, IN GOOD FAITH, WITH A GOAL OF ADOPTING A MUTUALLY SATISFACTORY
POSITION; AND

 


(D)                                 THE PARTY TAKING ACTION SHALL KEEP THE OTHER
PARTY FULLY INFORMED OF THE ACTIONS AND POSITIONS TAKEN OR PROPOSED TO BE TAKEN
BY IT AND THE ACTIONS AND POSITIONS TAKEN BY ALL OTHER PARTIES TO SUCH
LITIGATION.

 


10.7                        COOPERATION; COSTS AND AWARDS.

 


(A)                                  EACH PARTY AGREES TO CO-OPERATE REASONABLY
WITH THE OTHER PARTY IN ANY ACTION THE OTHER PARTY DEFENDS OR PROSECUTES
PURSUANT TO SECTIONS 10.5 AND 10.6, INCLUDING, WITHOUT LIMITATION, SUPPLYING
ESSENTIAL DOCUMENTARY EVIDENCE AND MAKING ESSENTIAL WITNESSES THEN IN ITS
EMPLOYMENT AVAILABLE.

 


(B)                                 THE PARTIES AGREE THAT ALL AMOUNTS AWARDED
BY WAY OF JUDGEMENT, SETTLEMENT OR COMPROMISE IN RESPECT OF ANY ACTION CONDUCTED
HEREUNDER, AFTER PAYMENT OR REIMBURSEMENT OF THE PARTIES’ RESPECTIVE COSTS AND
EXPENSES ARISING FROM SUCH ACTION, SHALL BE ALLOCATED [*].

 

18

--------------------------------------------------------------------------------


 


10.8                        COOPERATION WITH OTHER LICENSEES

 

NeoRx acknowledges that AnorMED may grant licenses to Third Parties under the
AnorMED Patents outside the Territory, and that such licenses may include rights
to permit such Third Parties to defend or enforce Patents within the AnorMED
Patents.  To the extend that AnorMED grants to a Third Party any license
including rights to defend or enforce Patents within AnorMED Patents, NeoRx will
use commercially reasonable efforts to cooperate with AnorMED and such Third
Party in the defense or enforcement of such Patents and, in connection with such
efforts, will use good faith efforts to determine, jointly with AnorMED and such
Third Party, the course of action, if any, necessary or appropriate to defend or
enforce such Patents, as applicable; provided that AnorMED includes provisions
in its license with such Third Party no less restrictive and comparable to this
Section 10.8.

 


10.9                        INTERFERENCE PROCEEDINGS.

 

In the event that a party becomes aware of the declaration of any interference
proceeding by any patent authority in the Territory with respect to any Patent
within the AnorMED Patents, such party shall promptly notify the other party in
writing.  AnorMED shall have the right to represent and manage AnorMED’s and
NeoRx’ interests in such proceeding.  AnorMED and NeoRx shall assist one another
and co-operate in any such proceeding.

 


10.10                 STATUS OF PROCEEDINGS.

 

The parties shall keep one another informed of the status of all of their
respective activities regarding any litigation or settlement thereof concerning
any Licensed Compound and/or Licensed Product.

 


ARTICLE 11 CONFIDENTIALITY; PUBLICITY; PUBLICATIONS.

 


11.1                        OBLIGATION OF CONFIDENTIALITY.

 

It is contemplated that in the course of the performance of this Agreement each
party may, from time to time, disclose Confidential Information to the other. 
Each party agrees:

 


(A)                                  TO KEEP AND USE IN STRICT CONFIDENCE ALL
CONFIDENTIAL INFORMATION OF THE OTHER PARTY AND TO NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION
TO ANY PERSON OR ENTITY OTHER THAN ITS AFFILIATES (FOR THIS PURPOSE, “CONTROL”
IN THE DEFINITION OF AFFILIATE SHALL MEAN DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP OF [*] INTEREST IN THE INCOME OF A PERSON OR SUCH OTHER RELATIONSHIP
AS, IN FACT, CONSTITUTES ACTUAL CONTROL), CORPORATE COUNSEL, EMPLOYEES AND
CONTRACTORS WHO ARE UNDER AN OBLIGATION OF CONFIDENTIALITY ON TERMS
SUBSTANTIALLY SIMILAR TO THOSE SET OUT IN THIS AGREEMENT, WHO HAVE BEEN INFORMED
OF THE CONFIDENTIAL NATURE OF THE CONFIDENTIAL INFORMATION AND WHO REQUIRE SUCH
INFORMATION IN THE PERFORMANCE OF THEIR DUTIES;

 


(B)                                 NOT TO USE, COPY, DUPLICATE, REPRODUCE,
TRANSLATE OR ADAPT, EITHER DIRECTLY OR INDIRECTLY, ANY OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE OTHER THAN THE DEVELOPMENT AND
COMMERCIALIZATION OF THE LICENSED COMPOUNDS AND THE LICENSED PRODUCTS UNDER THIS
AGREEMENT, WITHOUT THE OTHER PARTY’S PRIOR WRITTEN APPROVAL;

 


(C)                                  THAT ALL COPIES, DUPLICATES, REPRODUCTIONS,
TRANSLATIONS OR ADAPTATIONS OF ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY
PERMITTED TO BE MADE HEREUNDER SHALL BE CLEARLY LABELLED AS CONFIDENTIAL; AND

 


(D)                                 TO USE COMMERCIALLY REASONABLE EFFORTS
CONSISTENT WITH SUCH PARTY’S ORDINARY BUSINESS PRACTICES TO PREVENT MATERIAL IN
ITS POSSESSION THAT CONTAINS OR REFERS TO CONFIDENTIAL INFORMATION OF THE OTHER
PARTY FROM BEING DISCOVERED, USED OR COPIED BY THIRD PARTIES AND THAT IT SHALL
USE REASONABLE STEPS TO PROTECT AND SAFEGUARD ALL CONFIDENTIAL INFORMATION OF
THE OTHER PARTY IN ITS POSSESSION FROM ALL LOSS, THEFT OR DESTRUCTION.

 

Upon the termination of this Agreement, each party shall promptly return all
Confidential Information to the disclosing party; provided that each party may
retain one (1) archival copy thereof to permit such party to monitor compliance
with its obligations under this Article 11, or as may be required by applicable
law.

 


11.2                        PERMITTED DISCLOSURES.

 

Nothing herein shall be construed as preventing NeoRx from disclosing any
Confidential Information received from AnorMED to any of its Affiliates,
sub-licensees or distributors, provided each Affiliate, sub-licensee and
distributor

 

19

--------------------------------------------------------------------------------


 

has undertaken in writing a similar obligation of confidentiality and non-use
with respect to the Confidential Information, with AnorMED stated as a
third-party beneficiary thereof.  For the purpose of this Section 11.2,
“control” in the definition of Affiliate shall mean direct or indirect
beneficial ownership of [*] interest in the income of a Person or such other
relationship as, in fact, constitutes actual control.

 


11.3                        DISCLOSURE WITH CONSENT

 

A party receiving Confidential Information may, with the written consent of the
disclosing party, disclose such Confidential Information to entities or persons
other than its corporate counsel, employees and contractors, on such terms and
conditions as the disclosing party may specify.

 


11.4                        OWNERSHIP OF CONFIDENTIAL INFORMATION.

 

All Confidential Information disclosed by one party to the other shall remain
the Intellectual Property of the disclosing party.

 


11.5                        PRESS RELEASES.

 


(A)                                  THE PARTIES INTEND TO ISSUE A PRESS RELEASE
ON THE EFFECTIVE DATE REGARDING THIS AGREEMENT AND THE RELATIONSHIP OF THE
PARTIES IN THE FORM SET OUT IN EXHIBIT D.  THEREAFTER, DURING THE TERM, THE
PARTIES AGREE THAT NO PRESS RELEASE, PUBLIC ANNOUNCEMENT OR PUBLICATION
REGARDING THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES NOT PREVIOUSLY MADE
PUBLIC SHALL BE MADE UNLESS MUTUALLY AGREED TO, IN WRITING, PRIOR TO THE RELEASE
OR DISSEMINATION OF ANY SUCH PRESS RELEASE, PUBLIC ANNOUNCEMENT OR PUBLICATION,
SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED .

 


(B)                                 NOTWITHSTANDING SUBSECTION 11.5(A), EACH
PARTY SHALL HAVE A RIGHT TO ISSUE PRESS RELEASES, PUBLIC ANNOUNCEMENTS OR
PUBLICATIONS REGARDING THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES WITHOUT
A REQUIREMENT OF CONSENT OF THE OTHER PARTY TO THE EXTENT THAT INFORMATION IN
ANY SUCH PRESS RELEASE, PUBLIC ANNOUNCEMENT OR PUBLICATION HAS BEEN PREVIOUSLY
MADE PUBLIC OR RELEASED OR TO THE EXTENT AS MAY BE LEGALLY REQUIRED BY, FOR
EXAMPLE, THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR
SIMILAR FEDERAL, STATE OR FOREIGN AUTHORITIES, AS DETERMINED IN GOOD FAITH BY
THE DISCLOSING PARTY.

 


(C)                                  NOTWITHSTANDING SUBSECTION 11.5(A), EACH
PARTY AGREES TO USE REASONABLE GOOD FAITH EFFORTS TO NOTIFY THE OTHER PARTY WHEN
IT RELEASES ANY INFORMATION RELATING TO THIS AGREEMENT, INCLUDING ANY PREVIOUSLY
APPROVED INFORMATION AND ANY INFORMATION REQUIRED TO BE DISCLOSED BY THE RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR SIMILAR FEDERAL,
STATE OR FOREIGN AUTHORITIES, AND WILL PROMPTLY PROVIDE A COPY OF ANY SUCH
DISCLOSURE TO THE OTHER PARTY.

 


11.6                        PUBLICATION.

 

Neither party shall publish or provide public disclosure of any invention
related to any Licensed Compound or any Licensed Product that is not the subject
of a filed patent application without at least 60 days prior written notice of
such planned publication or disclosure sent to the other party.  In the event
any such dissemination is determined by the other party to be detrimental to its
Intellectual Property position, the disseminating party shall delay such
publication for a period sufficient, but in no event greater than an additional
60 days, to allow the other party to take the steps necessary to protect such
Intellectual Property, including the filing of any Patent applications and/or
deletion of the other party’s Confidential Information.

 


11.7                        DURATION OF OBLIGATION

 

Unless otherwise agreed by the parties in writing, the obligations of the
parties relating to Confidential Information set out in this Article 11 shall
survive the expiration or termination of this Agreement for a period of ten (10)
years.

 


ARTICLE 12 LEGAL AND REGULATORY.

 


12.1                        COMPLIANCE WITH LAWS.

 

NeoRx shall at all times in manufacturing, handling, loading, labeling, shipping
and delivering Licensed Products under this Agreement and in otherwise carrying
out its obligations under this Agreement:

 

20

--------------------------------------------------------------------------------


 


(A)                                  COMPLY WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS OR OTHER REQUIREMENTS APPLICABLE TO NEORX’ BUSINESS AND TO THE
MANUFACTURING, HANDLING, LOADING, LABELING, SHIPPING AND DELIVERING OF LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS TO BE SUPPLIED UNDER THIS AGREEMENT; AND

 


(B)                                 OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT
ALL APPLICABLE LICENSES, PERMITS, CERTIFICATES, AUTHORIZATIONS OR APPROVALS FROM
ALL GOVERNMENTAL AUTHORITIES NECESSARY TO CONDUCT ITS BUSINESS AND MANUFACTURE,
HANDLE, LOAD, LABEL, SHIP AND DELIVER LICENSED COMPOUNDS AND/OR LICENSED
PRODUCTS TO BE SUPPLIED UNDER THIS AGREEMENT.

 

In particular, but without limiting the generality of the foregoing, NeoRx shall
at all times comply with all environmental laws and obtain and maintain in full
force and effect all licenses, permits, certificates, authorizations or
approvals required by environmental laws, including those relating to the
handling, generation, transportation, treatment, storage and disposal or other
management of waste and regulated substances, including, without limitation,
hazardous and toxic substances.

 


12.2                        AMD473 REGULATORY ACTIVITIES.

 


(A)                                  IN CONNECTION WITH THE DEVELOPMENT PROGRAM
AND THE COMMERCIALIZATION OF LICENSED PRODUCTS, IN ORDER TO SUPPORT NEORX’
REGULATORY FILINGS, NEORX SHALL HAVE COPIES OF AND ACCESS TO ORIGINALS OF THE
FOLLOWING INFORMATION, AS EXISTS ON THE EFFECTIVE DATE:

 

(I)                                     ALL REGULATORY DOSSIERS SUBMITTED TO
REGULATORY AUTHORITIES IN RESPECT OF AMD473, PROVIDED:

 

(A)                              ALL SUCH REGULATORY DOSSIERS MAY BE REDACTED TO
REMOVE INFORMATION THAT IS:

 

(1)                                  PROPRIETARY TO ANORMED’S THIRD PARTY
PARTNER(S) AND NOT APPLICABLE TO AMD473, OR

 

(2)                                  PROPRIETARY TO ANORMED AND NOT APPLICABLE
TO AMD473, AND

 

(B)                                SUCH DOSSIERS NOT CONTROLLED BY ANORMED WILL
BE PROVIDED ONLY IN THE EVENT THAT ANORMED’S PARTNERS THAT CONTROL SUCH DOSSIERS
PROVIDE PRIOR WRITTEN APPROVAL, WHICH APPROVAL ANORMED WILL USE REASONABLE
COMMERCIAL EFFORTS TO OBTAIN;

 

(II)                                  ALL AMD473 DRUG SAFETY FILINGS BY ANORMED;

 

(III)                               ALL AMD473 DRUG SAFETY DATA PRODUCED BY OR
ON BEHALF OF ANORMED IN ORDER TO SUPPORT ANORMED’S OR ITS THIRD PARTY PARTNERS’
FILINGS ON AMD473 OR IMPROVEMENTS THERETO;

 

(IV)                              ALL CORRESPONDENCE DIRECTLY RELATED TO AMD473
TO AND FROM ALL REGULATORY AGENCIES IN THE TERRITORY;

 

(V)                                 SUMMARIES OF ALL SUBSTANTIVE VERBAL OR ORAL
COMMENTS AND COMMITMENTS TO REGULATORY AUTHORITIES, IF ANY; AND

 

(VI)                              COPIES OF ANY MANUFACTURING RECORDS FOR THE
LICENSED PRODUCT IN ANORMED’S POSSESSION.

 


(B)                                 IN ORDER TO SUPPORT ANORMED’S OR ITS
LICENSEES’ FILINGS ON LICENSED COMPOUNDS AND LICENSED PRODUCTS OUTSIDE THE
TERRITORY, ANORMED SHALL HAVE ACCESS TO:

 

(I)                                     ALL REGULATORY DOSSIERS, INCLUDING
CLINICAL REPORTS AND SUBMISSION DATA, SUBMITTED TO REGULATORY AUTHORITIES IN
RESPECT OF LICENSED COMPOUNDS AND LICENSED PRODUCTS, PROVIDED:

 

(A)                              ALL SUCH REGULATORY DOSSIERS MAY BE REDACTED TO
REMOVE INFORMATION THAT IS:

 

(1)                                  PROPRIETARY TO NEORX’ THIRD PARTY
PARTNER(S) AND NOT APPLICABLE TO  LICENSED COMPOUNDS OR LICENSED PRODUCTS, OR

 

(2)                                  PROPRIETARY TO NEORX AND NOT APPLICABLE TO
LICENSED COMPOUNDS OR LICENSED PRODUCTS, AND

 

(B)                                SUCH DOSSIERS NOT CONTROLLED BY NEORX WILL BE
PROVIDED ONLY IN THE EVENT THAT NEORX’ PARTNERS THAT CONTROL SUCH DOSSIERS
PROVIDE PRIOR WRITTEN APPROVAL, WHICH APPROVAL NEORX WILL USE REASONABLE
COMMERCIAL EFFORTS TO OBTAIN;

 

21

--------------------------------------------------------------------------------


 

(II)                                  ANY NECESSARY DRUG SAFETY DATA PRODUCED BY
OR ON BEHALF OF NEORX DURING THE DEVELOPMENT PROGRAM OR OTHER DEVELOPMENT
ACTIVITIES UNDER THIS AGREEMENT IN RESPECT OF LICENSED COMPOUNDS AND LICENSED
PRODUCTS; AND

 

(III)                               ANY CORRESPONDENCE TO AND FROM ALL
REGULATORY AGENCIES IN THE TERRITORY RELATED TO LICENSED COMPOUNDS AND LICENSED
PRODUCTS;

 

for the purpose of fulfilling regulatory requirements for the Licensed Compounds
and Licensed Products outside of the Territory.

 


(C)                                  ANORMED WILL USE COMMERCIALLY REASONABLE
EFFORTS TO INCLUDE IN ANY LICENSE AGREEMENT WITH ANORMED’S LICENSEES OUTSIDE OF
THE TERRITORY FOR THE DEVELOPMENT OF THE LICENSED COMPOUNDS AND LICENSED
PRODUCTS PROVISIONS NO LESS RESTRICTIVE AND COMPARABLE TO THIS
SUBSECTION 12.2(B) FOR ACCESS TO INFORMATION OF ANORMED’S LICENSEE OF THE TYPE
DESCRIBED IN SUBSECTION 12.2(B) FOR USE BY NEORX FOR THE PURPOSE OF FULFILLING
REGULATORY REQUIREMENTS FOR THE LICENSED COMPOUNDS AND LICENSED PRODUCTS IN THE
TERRITORY.

 


12.3                        REGULATORY PROGRAM PROGRESS REPORTS.

 

NeoRx shall keep AnorMED informed of the progress of its efforts to obtain
Regulatory Approval for Licensed Products, and NeoRx shall provide AnorMED with
a written report summarizing NeoRx’ progress thereon on an annual basis, unless
such progress has been previously summarized in the quarterly reports provided
pursuant to Section 2.3.

 


12.4                        SAFETY.

 

During the Term, each party shall within a reasonable time inform the other
party of any information that it obtains or develops regarding the safety of any
Licensed Compound or Licensed Product and shall promptly report to the other
party any confirmed information of serious or unexpected reactions or serious or
unexpected adverse events related to the utilization or medical administration
of such Licensed Compound or Licensed Product.  Each party will provide the
other with annual reports and any required interim reports describing any other
side effects related to the utilization or medical administration of such
Licensed Compound or Licensed Product, which would allow appropriate reporting
in their respective territories in accordance with ICH guidelines or other
relevant guidelines.

 


12.5                        RECALLS.

 


(A)                                  IF EITHER PARTY HAS GROUNDS TO BELIEVE THAT
A RECALL SHOULD BE CONDUCTED, THE PARTY WITH SUCH BELIEF SHALL IMMEDIATELY
NOTIFY THE OTHER PARTY IN WRITING OF SUCH GROUNDS.

 


(B)                                 IN THE EVENT OF ANY RECALL OR OTHER SIMILAR
GOVERNMENTAL ACTION WITH RESPECT TO ANY LICENSED PRODUCT IN THE TERRITORY,
ANORMED SHALL PROVIDE NEORX WITH REASONABLE CO-OPERATION AND TAKE SUCH OTHER
ACTIONS IN CONNECTION THEREWITH AS NEORX MAY REASONABLY REQUEST.  NEORX SHALL
HAVE THE SOLE RESPONSIBILITY TO IMPLEMENT ANY RECALL IN RESPECT OF LICENSED
PRODUCTS.

 


(C)                                  IN THE EVENT OF ANY RECALL OR OTHER SIMILAR
GOVERNMENTAL ACTION OUTSIDE THE TERRITORY WITH RESPECT TO ANY LICENSED PRODUCTS,
NEORX SHALL PROVIDE ANORMED WITH REASONABLE CO-OPERATION IN CONNECTION
THEREWITH.

 


ARTICLE 13 REPRESENTATIONS, WARRANTIES AND COVENANTS.

 


13.1                        ANORMED’S REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

AnorMED hereby represents, warrants and covenants to NeoRx as follows:

 


(A)                                  ANORMED HAS BEEN DULY ORGANIZED AND IS
VALIDLY SUBSISTING AND IN GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION AND
HAS THE POWER TO CARRY ON THE BUSINESS AS NOW BEING CONDUCTED BY IT;

 


(B)                                 ANORMED HAS OBTAINED ALL NECESSARY CONSENTS,
APPROVALS AND AUTHORIZATIONS REQUIRED TO BE OBTAINED BY ANORMED IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND HAS THE RIGHT TO ENTER
INTO THIS AGREEMENT, AND THIS AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING
UPON ANORMED AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;

 

22

--------------------------------------------------------------------------------


 


(C)                                  ANORMED IS THE OWNER OF, OR OTHERWISE HAS A
RIGHT TO GRANT LICENSES UNDER, THE ANORMED KNOW-HOW AND THE ANORMED PATENTS;

 


(D)                                 ANORMED DOES NOT OWN OR OTHERWISE CONTROL
ANY PATENT RELATING TO THE LICENSED COMPOUND OR THE LICENSED PRODUCT EXCEPT FOR
THE PATENTS WITHIN THE ANORMED PATENTS;

 


(E)                                  ANORMED IS NOT AWARE OF ANY GROUNDS TO
SUPPORT ANY ARGUMENT FOR FINDING ANY PATENT WITHIN THE ANORMED PATENTS INVALID
OR UNENFORCEABLE;

 


(F)                                    ANORMED HAS NOT ENTERED INTO AND IS NOT
SUBJECT TO ANY AGREEMENT UNDER WHICH IT HAS LICENSED IN THE FIELD IN THE
TERRITORY ANY RIGHTS TO A THIRD PARTY UNDER THE ANORMED KNOW-HOW OR THE ANORMED
PATENTS TO MAKE, USE, OFFER FOR SALE, SELL OR IMPORT ANY LICENSED COMPOUND OR
ANY LICENSED PRODUCT;

 


(G)                                 ANORMED HAS NOT RECEIVED ANY WRITTEN NOTICE,
AND IS NOT AWARE, OF ANY INFRINGEMENT WITH RESPECT TO ANY OF THE ANORMED
PATENTS;

 


(H)                                 ANORMED HAS NOT MADE AS OF THE EFFECTIVE
DATE AND WILL NOT MAKE DURING THE TERM ANY COMMITMENT TO ANY THIRD PARTY THAT IS
INCONSISTENT WITH OR IN DEROGATION OF THE RIGHTS GRANTED BY ANORMED TO NEORX OR
ANORMED’S OBLIGATIONS UNDER THIS AGREEMENT; AND

 


(I)                                     ANORMED IS NOT SUBJECT TO ANY OBLIGATION
THAT WOULD PREVENT IT FROM ENTERING INTO OR CARRYING OUT ITS OBLIGATIONS UNDER
THIS AGREEMENT, AND THIS AGREEMENT DOES NOT CONFLICT WITH, VIOLATE, OR BREACH OR
CONSTITUTE A DEFAULT OR REQUIRE ANY CONSENT UNDER, ANY CONTRACTUAL OBLIGATION OR
COURT OR ADMINISTRATIVE ORDER BY WHICH SUCH PARTY IS BOUND.

 


13.2                        NEORX’ REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

NeoRx hereby represents, warrants and covenants to AnorMED as follows:

 


(A)                                  NEORX HAS BEEN DULY ORGANIZED AND IS
VALIDLY SUBSISTING AND IN GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION AND
HAS THE POWER TO CARRY ON THE BUSINESS AS NOW BEING CONDUCTED BY IT;

 


(B)                                 NEORX HAS THE RIGHT TO ENTER INTO THIS
AGREEMENT AND THIS AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON NEORX
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;

 


(C)                                  NEORX HAS NOT MADE AND WILL NOT MAKE ANY
COMMITMENTS TO THIRD PARTIES INCONSISTENT WITH OR IN DEROGATION OF NEORX’
OBLIGATIONS UNDER THIS AGREEMENT AND NEORX IS NOT SUBJECT TO ANY OBLIGATIONS
THAT WOULD PREVENT IT FROM ENTERING INTO OR CARRYING OUT ITS OBLIGATIONS UNDER
THIS AGREEMENT; AND

 


(D)                                 NEORX SHALL UTILIZE SOUND AND REASONABLE
BUSINESS PRACTICE AND JUDGMENT IN THE PERFORMANCE OF THE DEVELOPMENT PROGRAM,
INCLUDING THE CONDUCT OF CLINICAL STUDIES THEREUNDER, AND IN THE
COMMERCIALIZATION OF THE LICENSED COMPOUNDS AND/OR THE LICENSED PRODUCTS.

 


13.3                        NO WARRANTY.

 

ANORMED AND NEORX EACH MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AND DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT, WITH RESPECT TO THE LICENSED COMPOUNDS,
THE LICENSED PRODUCTS, THE ANORMED PATENTS, THE ANORMED KNOW-HOW OR THE
LIKELIHOOD OF SUCCESS IN THE DEVELOPMENT AND COMMERCIALIZATION OF ANY LICENSED
PRODUCT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 


ARTICLE 14 TERM AND TERMINATION.

 


14.1                        EXPIRATION.

 

This Agreement shall commence on the Effective Date and shall continue in full
force and effect until expiration of NeoRx’ obligation to pay to AnorMED
royalties pursuant to Sections 7.2 and 7.3 (the “Term”).  Upon expiration of the
Term, NeoRx shall have a fully paid, royalty-free right to make, have made, use,
have used, sell, have sold, offer for sale and import Licensed Compounds and
Licensed Products without further obligation to AnorMED.

 

23

--------------------------------------------------------------------------------


 


14.2                        TERMINATION.

 

This Agreement may be terminated by either party only in accordance with the
terms and conditions set out in this Article 14.

 


14.3                        TERMINATION BY NEORX.

 

NeoRx may terminate this Agreement:

 


(A)                                  IN ITS ENTIRETY, AT ANY TIME UPON 120 DAYS
PRIOR WRITTEN NOTICE OF SUCH TERMINATION TO ANORMED; OR

 


(B)                                 IN RESPECT OF THE DEVELOPMENT AND/OR
COMMERCIALIZATION OF ANY OR ALL LICENSED COMPOUNDS AND/OR LICENSED PRODUCTS IN
ANY COUNTRY OR COUNTRIES IN THE TERRITORY, AT NEORX’ OPTION, AT ANY TIME AFTER
BOTH THE RECEIPT OF NDA APPROVAL OF THE LICENSED PRODUCT IN THE UNITED STATES
AND THE RECEIPT OF THE EQUIVALENT HEALTH REGULATORY APPROVAL IN THE EUROPEAN
UNION, UPON 180 DAYS PRIOR WRITTEN NOTICE OF SUCH TERMINATION TO ANORMED;

 

in which case:

 


(C)                                  IN THE EVENT NEORX TERMINATES THIS
AGREEMENT IN ITS ENTIRETY, THEN WITHOUT FURTHER ACTION ON THE PART OF EITHER
PARTY:

 

(I)                                     ALL RIGHTS AND LICENSES GRANTED BY
ANORMED TO NEORX PURSUANT TO THIS AGREEMENT SHALL REVERT TO ANORMED AND NEORX
SHALL RETAIN NO RIGHTS THEREIN,

 

(II)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND REGULATION, ALL REGULATORY LICENSES AND FILINGS RELATED TO ANY LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS SHALL BE TRANSFERRED IN GOOD FAITH FROM NEORX
TO ANORMED [*],

 

(III)                               ALL RIGHTS IN AND TO ANY TRADEMARKS AND
TRADENAMES USED IN THE DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS IN THE TERRITORY, SHALL BE ASSIGNED FROM
NEORX (OR ITS AFFILIATES) TO ANORMED [*],

 

(IV)                              THE LICENSE GRANTED BY NEORX TO ANORMED UNDER
SUBSECTION 9.2(C) SHALL BE AUTOMATICALLY CONVERTED TO A [*], AND

 

(V)                                 IN THE EVENT THAT ANORMED OR ITS LICENSEES
OUTSIDE THE TERRITORY UTILIZE ANY PATENTED INVENTIONS DEVELOPED BY NEORX UNDER
THIS AGREEMENT, ANORMED AND NEORX SHALL IN GOOD FAITH NEGOTIATE A REASONABLE
ROYALTY RECOGNIZING THE RELATIVE CONTRIBUTIONS OF EACH PARTY TO SUCH INVENTIONS;

 


(D)                                 IN THE EVENT NEORX TERMINATES THIS AGREEMENT
IN RESPECT OF THE DEVELOPMENT AND/OR COMMERCIALIZATION OF ANY PARTICULAR
LICENSED COMPOUNDS AND/OR LICENSED PRODUCTS IN A COUNTRY OR COUNTRIES, THEN
WITHOUT FURTHER ACTION ON THE PART OF EITHER PARTY:

 

(I)                                     THE TERRITORY SHALL BE DEEMED TO BE
REDUCED IN SCOPE, IN RESPECT OF THE TERMINATED LICENSED COMPOUND AND/OR LICENSED
PRODUCT ONLY, TO EXCLUDE THOSE COUNTRIES WHERE NEORX DETERMINES THAT IT WILL NOT
DEVELOP OR COMMERCIALIZE SUCH LICENSED COMPOUND AND/OR LICENSED PRODUCT THAT IS
THE SUBJECT OF THE TERMINATION,

 

(II)                                  THE RIGHTS AND LICENSES GRANTED BY ANORMED
TO NEORX PURSUANT TO THIS AGREEMENT THAT ARE THE SUBJECT OF THE TERMINATION
SHALL REVERT TO ANORMED AND NEORX SHALL RETAIN NO RIGHTS THEREIN IN THOSE
COUNTRIES THAT ARE EXCLUDED FROM THE TERRITORY,

 

(III)                               TO THE EXTENT PERMITTED UNDER APPLICABLE LAW
AND REGULATION, ALL REGULATORY LICENSES AND FILINGS RELATED TO SUCH LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS THAT ARE THE SUBJECT OF THE TERMINATION IN
COUNTRIES THAT ARE EXCLUDED FROM THE TERRITORY SHALL BE TRANSFERRED IN GOOD
FAITH FROM NEORX (OR ITS AFFILIATES) TO ANORMED [*],

 

(IV)                              ALL RIGHTS IN AND TO ANY TRADEMARKS AND
TRADENAMES USED IN THE DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS THAT ARE THE SUBJECT OF THE TERMINATION IN
COUNTRIES THAT ARE EXCLUDED FROM THE TERRITORY SHALL BE ASSIGNED FROM NEORX (OR
ITS AFFILIATES) TO ANORMED [*], AND

 

24

--------------------------------------------------------------------------------


 

(V)                                 THE LICENSE GRANTED BY NEORX TO ANORMED
UNDER SUBSECTION 9.2(C) SHALL BE AUTOMATICALLY EXPANDED TO INCLUDE THOSE
COUNTRIES THAT ARE NEWLY EXCLUDED FROM THE TERRITORY [*]; AND

 


(E)                                  IN RESPECT OF THE AREA TERMINATED, NEORX
WILL, AT ITS SOLE COST AND EXPENSE, PROMPTLY WIND DOWN ANY PRE-CLINICAL AND
CLINICAL STUDIES AND PROGRAMS THEN IN EFFECT AND WILL SAFELY WITHDRAW AND
FOLLOW-UP SUBJECTS FROM ANY SUCH CLINICAL STUDIES TO THE EFFECTIVE DATE OF
TERMINATION OR, IF SUCH WITHDRAWAL CANNOT BE MADE AS OF THE EFFECTIVE DATE OF
TERMINATION, THE SUBJECTS WILL BE WITHDRAWN OVER A PERIOD OF TIME MUTUALLY
AGREED BY THE PARTIES, BASED UPON AN EVALUATION OF RISKS TO SUBJECTS AND THE
TIMELINES REQUIRED IN THE APPLICABLE CLINICAL STUDY PROTOCOL.

 


14.4                        TERMINATION FOR BREACH.

 


(A)                                  IF EITHER PARTY MATERIALLY BREACHES THIS
AGREEMENT (WHICH SHALL EXCLUDE BANKRUPTCY OF A PARTY) AND IF THE BREACH IS NOT
CURED WITHIN 60 DAYS AFTER RECEIVING WRITTEN NOTICE FROM THE OTHER PARTY WITH
RESPECT TO THE BREACH, EXCEPT AS OTHERWISE SET OUT IN THIS AGREEMENT, THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE AT THE END OF THE 60 DAY PERIOD.

 


(B)                                 NOTWITHSTANDING SUBSECTION 14.4(A), IF
EITHER PARTY DISPUTES THE BREACH AND SO NOTIFIES THE OTHER PARTY IN WRITING
WITHIN THE 60 DAY CURE PERIOD, THIS AGREEMENT SHALL NOT BE AUTOMATICALLY
TERMINATED PENDING ADJUDICATION AND RESOLUTION OF THE DISPUTED BREACH PURSUANT
TO SECTION 19.2 OR A COURT OF COMPETENT JURISDICTION, AS THE CASE MAY BE.

 


(C)                                  IF ANORMED TERMINATES THIS AGREEMENT FOR
BREACH BY NEORX UNDER THIS SECTION 14.4, THEN WITHOUT FURTHER ACTION ON THE PART
OF EITHER PARTY:

 

(I)                                     ALL RIGHTS AND LICENSES GRANTED BY
ANORMED TO NEORX PURSUANT TO THIS AGREEMENT SHALL REVERT TO ANORMED AND NEORX
SHALL RETAIN NO RIGHTS THEREIN;

 

(II)                                  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW AND REGULATION, ALL REGULATORY LICENSES AND FILINGS RELATED TO ANY LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS SHALL BE TRANSFERRED IN GOOD FAITH FROM NEORX
(OR ITS AFFILIATES) TO ANORMED [*];

 

(III)                               ALL RIGHTS IN AND TO ANY TRADEMARKS AND
TRADENAMES USED IN THE DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED
COMPOUNDS AND/OR LICENSED PRODUCTS IN THE TERRITORY, SHALL BE ASSIGNED FROM
NEORX (OR ITS AFFILIATES) TO ANORMED [*];

 

(IV)                              THE LICENSE GRANTED BY NEORX TO ANORMED UNDER
SUBSECTION 9.2(C) SHALL BE AUTOMATICALLY CONVERTED TO A WORLDWIDE LICENSE [*];
AND

 

(V)                                 NEORX WILL, AT ITS SOLE COST AND EXPENSE,
PROMPTLY WIND DOWN ANY PRE-CLINICAL AND CLINICAL STUDIES AND PROGRAMS THEN IN
EFFECT AND WILL SAFELY WITHDRAW AND FOLLOW-UP SUBJECTS FROM ANY SUCH CLINICAL
STUDIES TO THE EFFECTIVE DATE OF TERMINATION OR, IF SUCH WITHDRAWAL CANNOT BE
MADE AS OF THE EFFECTIVE DATE OF TERMINATION, THE SUBJECTS WILL BE WITHDRAWN
OVER A PERIOD OF TIME MUTUALLY AGREED BY THE PARTIES, BASED UPON AN EVALUATION
OF RISKS TO SUBJECTS AND THE TIMELINES REQUIRED IN THE APPLICABLE CLINICAL STUDY
PROTOCOL.

 


(D)                                 IF NEORX TERMINATES THIS AGREEMENT FOR
BREACH BY ANORMED UNDER THIS SECTION 14.4, NEORX MAY ELECT, IN NEORX’ SOLE
DISCRETION, WITHOUT FURTHER ACTION ON THE PART OF EITHER PARTY, THAT ALL RIGHTS
AND LICENSES GRANTED BY ANORMED TO NEORX PURSUANT TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL REGULATORY LICENSES AND FILINGS SHALL CONTINUE
AS EXCLUSIVE ROYALTY-BEARING LICENSES FROM ANORMED TO NEORX ON THE TERMS AND
CONDITIONS SET OUT IN THIS AGREEMENT, EXCEPT THAT ANORMED AND NEORX SHALL IN
GOOD FAITH ATTEMPT TO NEGOTIATE A REASONABLE REDUCTION IN THE ROYALTY RATES SET
OUT UNDER SECTIONS 7.2 AND 7.3.

 


14.5                        TERMINATION ON BANKRUPTCY.

 

To the extent permitted under applicable law, either party may terminate this
Agreement if at any time during the Term the other party files in any court or
agency pursuant to any statute or regulation of the United States or of any
individual state or foreign country:

 


(A)                                  A PETITION IN BANKRUPTCY OR INSOLVENCY;

 


(B)                                 A PETITION FOR REORGANIZATION IN CONNECTION
WITH A BANKRUPTCY OR INSOLVENCY;

 

25

--------------------------------------------------------------------------------


 


(C)                                  A PETITION FOR AN ARRANGEMENT IN CONNECTION
WITH A BANKRUPTCY OR INSOLVENCY;

 


(D)                                 A PETITION FOR THE APPOINTMENT OF A RECEIVER
OR TRUSTEE OF THE PARTY OR OF ITS ASSETS;

 


(E)                                  IF THE OTHER PARTY PROPOSES A WRITTEN
AGREEMENT OF COMPOSITION OR EXTENSION OF ITS DEBTS;

 


(F)                                    IF THE OTHER PARTY IS SERVED WITH AN
INVOLUNTARY PETITION AGAINST IT, FILED IN ANY INSOLVENCY PROCEEDING, AND THE
PETITION IS NOT DISMISSED WITHIN 60 DAYS AFTER THE FILING THEREOF;

 


(G)                                 IF THE OTHER PARTY PROPOSES OR IS A PARTY TO
ANY DISSOLUTION OR LIQUIDATION; OR

 


(H)                                 IF THE OTHER PARTY MAKES AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS.

 

To the extent consistent with applicable law, termination by a party under this
Section 14.5 will be considered termination for breach under Section 14.4 and
the consequences of termination and parties’ respective rights and remedies will
be as set out in Section 14.4, except that no notice and cure time for the
breach shall be required and, in the event of termination for AnorMED’s
bankruptcy, there shall be [*] under Sections 7.2 and 7.3.

 


14.6                        PAYMENTS ON TERMINATION.

 

Upon termination of this Agreement, AnorMED shall have the right to retain any
sums already paid by NeoRx under this Agreement, and NeoRx shall pay all sums
accrued hereunder as of the effective date of such termination or accrued under
this Agreement after the effective date of such termination as a result of such
termination, such as the cost of winding down any preclinical and clinical
studies and programs then in effect and any other wind down costs, but shall
have no obligation to make any payments that would have accrued if termination
of this Agreement had not occurred.

 


14.7                        INVENTORY.

 


(A)                                  SUBJECT TO SUBSECTION 14.7(B),
NOTWITHSTANDING THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT, NEORX
MAY CONTINUE TO USE ANY LICENSED PRODUCTS HELD IN INVENTORY BY IT IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THE LICENSES GRANTED UNDER SECTIONS 3.1,
INCLUDING THE USE OF LICENSED PRODUCTS IN THE WINDING DOWN OF CLINICAL STUDIES
AND PROGRAMS UNDER PARAGRAPHS 14.3(E) AND 14.4(C)(V), OR AS OTHERWISE REQUIRED
TO COMPLY WITH REGULATORY REQUIREMENTS.

 


(B)                                 IN THE EVENT OF THE TERMINATION OF THIS
AGREEMENT BY ANORMED FOR MATERIAL BREACH BY NEORX, NEORX SHALL, AT ANORMED’S
OPTION:

 

(I)                                     DESTROY ANY LICENSED PRODUCTS HELD IN
INVENTORY BY NEORX, OR

 

(II)                                  PROVIDE SUCH LICENSED PRODUCTS TO ANORMED
AT A PRICE TO BE NEGOTIATED IN GOOD FAITH BETWEEN THE PARTIES,

 

provided that NeoRx may retain a reasonable quantity of such Licensed Products
for use in accordance with the terms and conditions of the licenses granted
under Sections 3.1 for humanitarian and compassionate reasons for supply to
physicians and other health service providers who, at the time of termination of
this Agreement, are treating patients using a Licensed Product, to continue and
complete the treatment of those existing patients.  All sales of such Licensed
Product shall be subject to royalty payments in accordance with Article 7.

 


14.8                        SURVIVAL.

 

Expiration or early termination of this Agreement shall not relieve either party
of its obligations incurred prior to such expiration or early termination.  In
addition, the following provisions shall survive any expiration or early
termination of this Agreement:

 


(A)                                  SECTION 1.1 (DEFINITIONS);

 


(B)                                 SECTION 7.5 (ROYALTY PAYMENTS UPON
TERMINATION);

 


(C)                                  SECTION 8.7 (ACCOUNTS AND AUDIT) AND 8.8
(CONFIDENTIALITY OF REPORTS);

 


(D)                                 ARTICLE 9 (INTELLECTUAL PROPERTY);

 

26

--------------------------------------------------------------------------------


 


(E)                                  SECTION 10.9 (INTERFERENCE PROCEEDINGS) TO
THE EXTENT ANY INTERFERENCE PROCEEDINGS ARE CALLED PRIOR TO THE EFFECTIVE DATE
OF TERMINATION;

 


(F)                                    ARTICLE 11 (CONFIDENTIALITY; PUBLICITY;
PUBLICATIONS);

 


(G)                                 SECTIONS 12.5 (RECALLS) TO THE EXTENT ANY
RECALL IS INSTITUTED ON LICENSED PRODUCT SOLD OR OTHERWISE DISTRIBUTED BY NEORX
PRIOR TO THE EFFECTIVE DATE OF TERMINATION;

 


(H)                                 SECTIONS 14.6 (PAYMENTS ON TERMINATION) 14.7
(INVENTORY) AND 14.8 (SURVIVAL);

 


(I)                                     ARTICLE 15 (INDEMNIFICATION); AND

 


(J)                                     SECTIONS 19.2 (DISPUTE RESOLUTION), 19.3
(ENTIRE AGREEMENT), 19.6 (GOVERNING LAW), 19.8 (NOTICES), 19.9 (CHANGE OF
ADDRESS), 19.10 (RIGHTS AND REMEDIES) AND 19.11 (SEVERABILITY).

 

Further, Section 10.3 (Patent Costs) shall survive any expiration or termination
of this Agreement solely with respect to the payment and reimbursement of any
Patent-related costs and expenses that were incurred prior to the effective date
of termination or expiration.  Sections 3.1 (Grant of License) shall survive any
termination by NeoRx for breach by AnorMED under Section 14.4 or, subject to
applicable law, for insolvency or bankruptcy by AnorMED under Section 14.5.

 


ARTICLE 15 INDEMNIFICATION.

 


15.1                        INDEMNIFICATION OF ANORMED.

 

NeoRx shall indemnify and hold AnorMED, its Affiliates, and each of their
officers, directors, employees, agents, consultants and contractors (the
“AnorMED Indemnified Parties”) harmless from and against any claim, action,
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
(“Loss”) arising from or related to:

 


(A)                                  THE EXERCISE OF THE LICENSE GRANTED TO
NEORX UNDER THIS AGREEMENT, INCLUDING THE DEVELOPMENT, TESTING, MANUFACTURING,
SALE AND/OR RECALL OF THE LICENSED COMPOUNDS AND/OR THE LICENSED PRODUCTS BY
NEORX, ITS AFFILIATES AND ITS SUBLICENSEES AS OF OR AFTER THE EFFECTIVE DATE;

 


(B)                                 ANY BREACH OR VIOLATION BY NEORX OF, OR
FAILURE TO PROPERLY PERFORM, ANY COVENANT OR AGREEMENT MADE IN THIS AGREEMENT;
OR

 


(C)                                  ANY BREACH BY NEORX OF ANY OF ITS
REPRESENTATIONS OR WARRANTIES MADE IN THIS AGREEMENT;

 

unless and to the extent such Loss arises from or is related to the gross
negligence, wilful misconduct or fraud of the AnorMED Indemnified Parties.

 


15.2                        INDEMNIFICATION OF NEORX.

 

AnorMED shall indemnify and hold NeoRx, its Affiliates, and each of their
officers, directors, employees, consultants and contractors (the “NeoRx
Indemnified Parties”) harmless from and against any Loss arising from or related
to:

 


(A)                                  THE DEVELOPMENT, TESTING, MANUFACTURING,
SALE AND/OR RECALL OF THE LICENSED COMPOUNDS AND/OR THE LICENSED PRODUCTS BY
ANORMED, ITS AFFILIATES AND ITS LICENSEES PRIOR TO THE EFFECTIVE DATE;

 


(B)                                 ANY BREACH OR VIOLATION BY ANORMED OF, OR
FAILURE TO PROPERLY PERFORM, ANY COVENANT OR AGREEMENT MADE IN THIS AGREEMENT;
OR

 


(C)                                  ANY BREACH BY ANORMED OF ANY OF ITS
REPRESENTATIONS OR WARRANTIES MADE IN THIS AGREEMENT;

 

unless and to the extent such Loss arises from or is related to the gross
negligence, wilful misconduct or fraud of the NeoRx Indemnified Parties.

 


15.3                        CLINICAL TRIALS.

 

NeoRx acknowledges and agrees that AnorMED shall have no liability for, no
responsibility for and no control over the conduct of in vivo, animal or human
clinical studies conducted by or on behalf of NeoRx and/or its Affiliates or
their respective sublicensees utilizing the Licensed Compounds and the Licensed
Products in the Field.  The

 

27

--------------------------------------------------------------------------------


 

performance of any human clinical studies in respect to the use of the Licensed
Compounds and the Licensed Products in the Field shall be the sole
responsibility of NeoRx.

 


15.4                        UNAUTHORIZED COMMERCE INDEMNITY.

 

In addition, NeoRx agrees to indemnify and hold harmless the AnorMED Indemnified
Parties and will defend them from and against any and all Losses arising out of
or relating to the alleged or actual unapproved or unauthorized use by NeoRx or
its Affiliates or their respective sublicensees of Licensed Product prior to
Regulatory Approval.

 


15.5                        INDEMNIFICATION PROCEDURE.

 

If a party eligible for indemnification under this Article 15 (in this section,
an “Indemnified Party”), receives any written claim which it believes gives rise
to indemnification under this Article 15, the Indemnified Party shall give
notice of the claim to the other party (the “Indemnifying Party”), including
full particulars of the claim to the extent known to the Indemnified Party,
provided, however, that the failure to give timely notice as contemplated hereby
shall not release the Indemnifying Party from any liability to indemnify any
persons indemnified under this Article 15 to the extent such failure does not
compromise the Indemnifying Party’s ability to prosecute such claim, and,
subject to Article 10 in respect of infringement claims and infringement
actions, the following shall apply:

 


(A)                                  THE INDEMNIFYING PARTY SHALL HAVE THE
RIGHT, BY PROMPT NOTICE TO THE INDEMNIFIED PARTY, TO ASSUME THE DEFENSE OF THE
CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY, AND AT THE
INDEMNIFYING PARTY’S COST AND EXPENSE;

 


(B)                                 IF THE INDEMNIFYING PARTY DOES NOT SO ASSUME
THE DEFENSE OF THE CLAIM, THE INDEMNIFIED PARTY MAY ASSUME THE DEFENSE WITH
COUNSEL OF ITS CHOICE AT THE INDEMNIFYING PARTY’S COST AND EXPENSE;

 


(C)                                  IF THE INDEMNIFYING PARTY ASSUMES THE
DEFENSE OF THE CLAIM, THE INDEMNIFIED PARTY MAY PARTICIPATE THEREIN THROUGH
COUNSEL OF ITS CHOICE, BUT THE COST OF SUCH COUNSEL SHALL BE BORNE SOLELY BY THE
INDEMNIFIED PARTY;

 


(D)                                 THE INDEMNIFIED PARTY SHALL RENDER ALL
REASONABLE ASSISTANCE TO THE INDEMNIFYING PARTY AND ALL OUT-OF-POCKET COSTS OF
THIS ASSISTANCE SHALL BE BORNE SOLELY BY THE INDEMNIFYING PARTY; AND

 


(E)                                  NO CLAIM SHALL BE SETTLED OTHER THAN BY THE
PARTY DEFENDING THE CLAIM, AND THEN ONLY WITH THE CONSENT OF THE OTHER PARTY,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, PROVIDED THAT THE INDEMNIFIED PARTY
SHALL HAVE NO OBLIGATION TO CONSENT TO ANY SETTLEMENT OF ANY CLAIM WHICH IMPOSES
ON THE INDEMNIFIED PARTY ANY LIABILITY OR OBLIGATION WHICH CANNOT BE ASSUMED AND
PERFORMED IN FULL BY THE INDEMNIFYING PARTY, AND PROVIDED FURTHER THAT REFUSAL
OF THE INDEMNIFIED PARTY TO CONSENT TO ANY SETTLEMENT AGREED TO BY THE
INDEMNIFYING PARTY SHALL LIMIT THE INDEMNIFYING PARTY’S OBLIGATION UNDER THIS
ARTICLE 15 TO THE TERMS REFUSED BY THE INDEMNIFIED PARTY.

 


ARTICLE 16 REPRESENTATIONS AND WARRANTIES OF NEORX.

 


16.1                        REPRESENTATIONS AND WARRANTIES

 

NeoRx hereby represents and warrants the following as of the date hereof and as
of the date that each milestone payment is made in shares of NeoRx Common Shares
pursuant to Sections 6.3(a) and 6.3(b) (each a “Share Payment Date”):

 


(A)                                  CORPORATE ORGANIZATION AND AUTHORITY.
NEORX:

 

(I)                                     IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AUTHORIZED TO EXERCISE ALL ITS CORPORATE POWERS, RIGHTS AND
PRIVILEGES, AND IN GOOD STANDING IN THE STATE OF WASHINGTON; AND

 

(II)                                  HAS CORPORATE POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREIN.

 


(B)                                 AUTHORIZATION.  ALL NECESSARY CORPORATE
ACTION ON THE PART OF NEORX FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT HAS
BEEN TAKEN AND ALL NECESSARY CORPORATE ACTION ON THE PART OF NEORX FOR THE
ISSUANCE AND DELIVERY OF THE COMMON SHARES BEING ISSUED ON EACH SHARE PAYMENT
DATE SHALL HAVE BEEN TAKEN PRIOR TO SUCH SHARE PAYMENT DATE. THIS AGREEMENT
CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF NEORX ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
REORGANIZATION,

 

28

--------------------------------------------------------------------------------


 


INSOLVENCY, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICATION RELATING TO OR
AFFECTING THE ENFORCEMENT OF RIGHTS OF CREDITORS, AND EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY PRINCIPLES OF PUBLIC POLICY, AND TO RULES OF LAW GOVERNING
SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF AND OTHER EQUITABLE REMEDIES.

 


(C)                                  NO CONFLICTS; REQUIRED FILINGS.

 

(I)                                     THE PERFORMANCE BY NEORX OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT VIOLATE, OR CONSTITUTE
A DEFAULT UNDER, AND WILL NOT RESULT IN ANY VIOLATION OF OR CONSTITUTE A DEFAULT
UNDER, WITH OR WITHOUT THE PASSAGE OF TIME OR THE GIVING OF NOTICE OF (1) ANY
PROVISION OF NEORX’S CHARTER OR BYLAWS AS IN EFFECT ON THE RELEVANT SHARE
PAYMENT DATE; (2) ANY PROVISION OF ANY JUDGMENT, DECREE OR ORDER TO WHICH NEORX
IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND; (3) ANY CONTRACT,
OBLIGATION OR COMMITMENT TO WHICH NEORX IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND, WHICH VIOLATION OR DEFAULT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, (A) PREVENT OR MATERIALLY DELAY CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT, (B) OTHERWISE HAVE A MATERIAL ADVERSE EFFECT
ON THE ABILITY OF NEORX TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND (C)
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN ANY CHANGE, EVENT, DEVELOPMENT,
EFFECT OR CONDITION THAT IS OR IS REASONABLY LIKELY TO BE MATERIALLY ADVERSE TO
THE ASSETS, LIABILITIES, BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS
OF NEORX (EACH OF THE FOREGOING ITEMS IN (A), (B) OR (C) BEING REFERRED TO
HEREIN AS “MATERIAL ADVERSE EFFECT”); OR (4) ANY STATUTE, RULE OR GOVERNMENTAL
REGULATION APPLICABLE TO NEORX, WHICH VIOLATION OR DEFAULT WOULD, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
NEORX OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT AND WILL
NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR
WITHOUT NOTIFICATION TO, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, UNITED STATES
OR FOREIGN, EXCEPT (1) AS MAY BE REQUIRED BY THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED, TOGETHER WITH THE RULES AND REGULATIONS
THEREUNDER, AND ANY SIMILAR FOREIGN ANTITRUST LAW OR REGULATION (“ANTITRUST
LAWS”); (2) FOR APPLICABLE REQUIREMENTS, IF ANY, OF THE SECURITIES ACT OF 1933,
AS AMENDED, INCLUDING THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE
“SECURITIES ACT”), OR SECURITIES LAWS OF THE VARIOUS STATES OF THE UNITED STATES
(THE “BLUE SKY LAWS”); AND (3) WHERE THE FAILURE TO OBTAIN SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH FILINGS OR NOTIFICATIONS,
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(D)                                 CAPITAL STOCK. NEORX HAS RESERVED A
SUFFICIENT NUMBER OF SHARES OF COMMON SHARES FOR ISSUANCE TO ANORMED IN
ACCORDANCE WITH NEORX’S OBLIGATIONS UNDER THIS AGREEMENT ON OR PRIOR TO EACH OF
THE SHARE PAYMENT DATES.

 


(E)                                  VALIDITY OF COMMON SHARES. THE COMMON
SHARES ISSUED ON EACH SHARE PAYMENT DATE, WHEN ISSUED, SOLD AND DELIVERED IN
ACCORDANCE WITH THE TERMS AND FOR THE CONSIDERATION SET FORTH IN THIS AGREEMENT,
SHALL BE DULY AND VALIDLY ISSUED AND OUTSTANDING, FULLY PAID, NONASSESSABLE AND
FREE AND CLEAR OF ALL SECURITY INTERESTS, PLEDGES, MORTGAGES, LIENS, TAXES,
PROXIES, CHARGES, ADVERSE CLAIMS OF OWNERSHIP OR USE, AND RESTRICTIONS,
INCLUDING PRE-EMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL AND OTHER SIMILAR RIGHTS,
RESTRICTIONS ON THE RESALE, USE, VOTING, RECEIPT OF INCOME OR OTHER EXERCISE OF
ANY ATTRIBUTES OF OWNERSHIP AND RESTRICTIONS ON TRANSFER, DEFECTS OF TITLE OR
OTHER ENCUMBRANCE OF ANY KIND OR CHARACTER ENTITLING ANY PERSON TO PURCHASE OR
ACQUIRE AN OWNERSHIP INTEREST IN ANY OF SUCH COMMON SHARES, OTHER THAN
RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT AND UNDER FEDERAL AND STATE
SECURITIES LAWS.

 


(F)                                    SEC FILINGS; FINANCIAL STATEMENTS.

 

(I)                                     NEORX HAS TIMELY FILED ALL FORMS,
REPORTS AND DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) SINCE DECEMBER 31, 2002 (THE “SEC REPORTS”)
INCLUDING, ITS (1) MOST RECENT ANNUAL REPORT ON FORM 10-K; (2) EACH QUARTERLY
REPORT ON FORM 10-Q FILED WITH THE SEC SINCE THE DATE OF ITS MOST RECENT ANNUAL
REPORT ON FORM 10-K; (3) MOST RECENT PROXY STATEMENT FOR THE ANNUAL MEETING OF
STOCKHOLDERS; AND (4) ALL CURRENT REPORTS ON FORM 8-K FILED WITH THE SEC SINCE
THE DATE OF NEORX’S MOST RECENT REPORT ON FORM 10-Q. NEORX HAS FILED ADDITIONAL
REPORTS AND DOCUMENTS WITH THE SEC THAT MAY BE ACCESSED AT WWW.SEC.GOV. AS OF
THEIR RESPECTIVE DATES, THE SEC REPORTS: (A) WERE PREPARED IN ACCORDANCE WITH
THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”); AND (B) DID NOT AT THE TIME THEY WERE FILED CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT

 

29

--------------------------------------------------------------------------------


 

TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. EXCEPT TO THE EXTENT THAT INFORMATION CONTAINED IN ANY SEC
REPORT HAS BEEN UPDATED, REVISED, SUPPLEMENTED OR AMENDED BY A LATER-FILED SEC
REPORT, NONE OF THE SEC REPORTS CONTAINS AN UNTRUE STATEMENT OF MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING. AS OF THE DATE OF THIS AGREEMENT, NO SUBSIDIARY
OF NEORX IS SUBJECT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT.

 

(II)                                  EACH OF THE FINANCIAL STATEMENTS
(INCLUDING, IN EACH CASE, ANY NOTES THERETO) CONTAINED IN THE SEC REPORTS
(COLLECTIVELY, THE “FINANCIAL STATEMENTS”) (1) COMPLIED AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE PUBLISHED RULES AND REGULATIONS OF THE SEC APPLICABLE
THERETO; (2) WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS COVERED (EXCEPT
AS MAY BE INDICATED IN THE NOTES TO SUCH FINANCIAL STATEMENTS OR, IN THE CASE OF
UNAUDITED STATEMENTS, AS PERMITTED BY FORM 10-Q OF THE SEC, AND EXCEPT THAT THE
UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN FOOTNOTES AND ARE SUBJECT TO
NORMAL AND RECURRING YEAR-END ADJUSTMENTS THAT DID NOT AND WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIAL IN AMOUNT); AND (3) FAIRLY PRESENT
IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF NEORX AS OF THE
RESPECTIVE DATES THEREOF AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH
FLOWS OF NEORX FOR THE PERIODS COVERED THEREBY. THE AUDITORS WHO HAVE CERTIFIED
THE FINANCIAL STATEMENTS OF NEORX CONTAINED IN THE SEC REPORTS ARE INDEPENDENT
PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES ACT AND THE RULES AND
REGULATIONS THEREUNDER. EXCEPT AS DISCLOSED IN THE SEC REPORTS AND EXCEPT FOR
MATTERS WHICH ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, NEORX HAS NO OBLIGATIONS OR LIABILITIES, WHETHER
OR NOT ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT REQUIRED TO BE
DISCLOSED.

 


(G)                                 SARBANES-OXLEY. NEORX’S PRINCIPAL EXECUTIVE
OFFICER AND PRINCIPAL FINANCIAL OFFICER HAVE EVALUATED THE EFFECTIVENESS OF
NEORX’S  DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES
13A-15(E) AND 15D-15(E)) DESCRIBED IN THE SEC REPORTS, AND THE CONCLUSIONS
REGARDING THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES SET FORTH
IN THE SEC REPORTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS. THE CHAIRMAN
AND CHIEF EXECUTIVE OFFICER AND THE VICE PRESIDENT, FINANCE OF NEORX HAVE
SIGNED, AND NEORX HAS FURNISHED TO THE SEC, ALL CERTIFICATIONS REQUIRED BY
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002; SUCH CERTIFICATIONS CONTAIN NO
QUALIFICATIONS OR EXCEPTIONS TO THE MATTERS CERTIFIED THEREIN, EXCEPT AS TO
KNOWLEDGE, AND HAVE NOT BEEN MODIFIED OR WITHDRAWN; AND NEITHER NEORX NOR ANY OF
ITS OFFICERS HAS RECEIVED NOTICE FROM ANY GOVERNMENTAL ENTITY QUESTIONING OR
CHALLENGING THE ACCURACY, COMPLETENESS, CONTENT, FORM OR MANNER OF FILING OR
SUBMISSION OF SUCH CERTIFICATIONS.

 


(H)                                 PRIVATE OFFERING. SUBJECT TO THE ACCURACY OF
ANORMED’S REPRESENTATIONS SET FORTH IN SECTION 17.1(C), SECTION 17.1(F) AND
SECTION 17.1(H), THE OFFER, SALE AND ISSUANCE OF THE SHARES IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT IS IN COMPLIANCE WITH ALL APPLICABLE LAWS, EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE SECURITIES ACT AND EXEMPT
FROM APPLICABLE STATE REGISTRATION OR QUALIFICATION REQUIREMENTS, OTHER THAN
THOSE WITH WHICH NEORX HAS COMPLIED OR WILL COMPLY.

 


(I)                                     NASDAQ COMPLIANCE. NEORX’S COMMON SHARES
ARE REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT AND IS LISTED ON
THE NASDAQ SMALLCAP MARKET, AND NEORX HAS TAKEN NO ACTION DESIGNED TO, OR LIKELY
TO HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON SHARES UNDER
THE EXCHANGE ACT OR DELISTING THE COMMON SHARES FROM THE NASDAQ SMALLCAP MARKET.

 


(J)                                     INVESTMENT COMPANY. NEORX IS NOT AN
“INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR AN INVESTMENT COMPANY, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.

 


(K)                                  LITIGATION. EXCEPT AS DISCLOSED IN THE SEC
REPORTS, THERE IS NO LEGAL ACTION, SUIT, ARBITRATION OR OTHER LEGAL,
ADMINISTRATIVE OR GOVERNMENTAL PROCEEDING PENDING OR, TO NEORX’S KNOWLEDGE,
THREATENED AGAINST NEORX THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

30

--------------------------------------------------------------------------------


 


ARTICLE 17 REPRESENTATIONS AND WARRANTIES OF ANORMED.

 


17.1                        REPRESENTATIONS AND WARRANTIES

 

AnorMED hereby represents and warrants to NeoRx the following:

 


(A)                                  AUTHORIZATION. ALL NECESSARY CORPORATE
ACTION ON THE PART OF ANORMED FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAS BEEN TAKEN. THIS AGREEMENT CONSTITUTES A VALID AND
LEGALLY BINDING OBLIGATION OF ANORMED ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


(B)                                 CORPORATE ORGANIZATION AND AUTHORITY.
ANORMED IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING
UNDER THE LAWS OF CANADA. ANORMED HAS THE CORPORATE POWER, AUTHORITY AND
CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE DELIVERED HEREBY.

 


(C)                                  PURCHASE ENTIRELY FOR OWN ACCOUNT. THIS
AGREEMENT IS MADE WITH ANORMED IN RELIANCE UPON ANORMED’S REPRESENTATION TO
NEORX, WHICH BY ANORMED’S EXECUTION OF THIS AGREEMENT ANORMED HEREBY CONFIRMS,
THAT THE COMMON SHARES TO BE PURCHASED BY ANORMED WILL BE ACQUIRED FOR
INVESTMENT FOR ANORMED’S OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH A
VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF. ANORMED HAS NO PRESENT
INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN OR OTHERWISE DISTRIBUTING
THE SAME. BY EXECUTING THIS AGREEMENT, ANORMED FURTHER REPRESENTS THAT ANORMED
DOES NOT PRESENTLY HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH
ANY PERSON TO SELL, TRANSFER OR GRANT PARTICIPATIONS TO SUCH PERSON OR TO ANY
THIRD PERSON, WITH RESPECT TO ANY OF THE COMMON SHARES AND ANORMED HAS NOT BEEN
FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE COMMON SHARES.

 


(D)                                 RESTRICTED SECURITIES. ANORMED UNDERSTANDS
THAT THE COMMON SHARES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE
SECURITIES ACT, BY REASON OF A SPECIFIC EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT, WHICH DEPENDS UPON, AMONG OTHER THINGS, THE
BONA FIDE NATURE OF THE INVESTMENT INTENT AND THE ACCURACY OF ANORMED’S
REPRESENTATIONS AS EXPRESSED IN SECTION 17.1(C). ANORMED UNDERSTANDS THAT THE
COMMON SHARES ARE “RESTRICTED SECURITIES” UNDER APPLICABLE U.S. FEDERAL AND
STATE SECURITIES LAWS AND THAT, PURSUANT TO THESE LAWS, ANORMED MUST HOLD THE
COMMON SHARES INDEFINITELY UNLESS THEY ARE REGISTERED WITH THE SEC AND QUALIFIED
BY STATE AUTHORITIES, OR AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION
REQUIREMENTS IS AVAILABLE.

 


(E)                                  LEGENDS. ANORMED UNDERSTANDS THAT THE
COMMON SHARES SHALL BEAR THE FOLLOWING LEGEND:

 

(I)                                     “THE SHARES REPRESENTED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED
UNDER SUCH ACT, OR UNLESS NEORX HAS RECEIVED AN OPINION OF COUNSEL OR OTHER
EVIDENCE, SATISFACTORY TO NEORX AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 


(F)                                    ACCREDITED INVESTOR. ANORMED IS AN
“ACCREDITED INVESTOR” IN:

 

(I)                                     THE UNITED STATES PURSUANT TO RULE
501(A) OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT; AND

 

(II)                                  CANADA PURSUANT TO SUBSECTION 1.1(M) OF
THE DEFINITION OF “ACCREDITED INVESTOR” SET FORTH IN MULTILATERAL INSTRUMENT
45-103 – CAPITAL RAISING EXEMPTIONS.

 


(G)                                 RELIANCE. ANORMED HAS, IN CONNECTION WITH
ITS DECISION TO PURCHASE THE NUMBER OF COMMON SHARES SET FORTH HEREIN, RELIED
SOLELY UPON THE SEC REPORTS AND THE REPRESENTATIONS AND WARRANTIES OF NEORX
CONTAINED IN THIS AGREEMENT.

 


(H)                                 INVESTMENT EXPERIENCE. ANORMED HAS SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ANORMED IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENT IN THE COMMON
SHARES.

 

31

--------------------------------------------------------------------------------


 


ARTICLE 18 REGISTRATION RIGHTS.

 

NeoRx shall use all commercially reasonable efforts to file a registration
statement with the Securities and Exchange Commission covering resale of those
shares of unregistered Common Stock issued pursuant to Section 6.2(b) within [*]
after the date of this Agreement and use all commercially reasonable efforts to
cause such registration statement to become effective within [*] after such
filing date (or [*] after the filing date if the registration statement is
reviewed by the SEC).  NeoRx shall use all commercially reasonable efforts to
file a registration statement with the Securities and Exchange Commission
covering resale of those shares of unregistered Common Stock issued pursuant to
Section 6.3(a) within [*] after the achievement of the milestone set forth in
Section 6.3(a) and use all commercially reasonable efforts to cause such
registration statement to become effective within [*] after such filing date (or
[*] after the filing date if the registration statement is reviewed by the
SEC).  NeoRx, shall use all commercially reasonable efforts to file a
registration statement, post-effective amendment or prospectus supplement, as
applicable, with the Securities and Exchange Commission covering resale of those
shares of unregistered Common Stock issued pursuant to Section 6.3(b) within [*]
of achievement of the milestone set forth in Section 6.3(b) and use all
commercially reasonable efforts to cause such registration statement to become
effective within [*] after such filing date (or [*] after the filing date if the
registration statement is reviewed by the SEC).  If a requested registration
statement is not filed within the applicable [*] period set forth above or if
such registration statement is not declared effective by the SEC within [*] (or
[*], as applicable) thereafter, then AnorMED shall, at AnorMED’s sole option and
election, have the right at any time within the subsequent [*] after the
expiration of such [*] period to tender the previously-issued shares of NeoRx
Common Stock received pursuant to Sections 6.2(b), 6.3(a) and 6.3(b), as
applicable, by written notice to NeoRx and in lieu shares of NeoRx Common Stock
receive the amount specified in Sections 6.2(b), 6.3(a) or 6.3(b), as
applicable, in cash.  Notwithstanding the foregoing, AnorMED shall not be
entitled to registration rights under this Agreement and shall not be entitled
to the right to tender shares to NeoRx if all of the shares of NeoRx Common
Stock held by AnorMED may be sold by AnorMED pursuant to Rule 144 of the
Securities Act during any [*] period as determined by counsel to NeoRx pursuant
to a written opinion letter, reasonably satisfactory in form and substance to
AnorMED, addressed to NeoRx’s transfer agent to such effect; provided, further,
that if any of the shares of NeoRx Common Stock held by AnorMED may be sold by
AnorMED pursuant to Rule 144(k) of the Securities Act, then the opinion of
NeoRx’s counsel shall also state that the restrictive legends on the stock
certificates representing such shares be removed pursuant to Rule 144(k).

 


ARTICLE 19 MISCELLANEOUS.

 


19.1                        ASSIGNMENT; INUREMENT.

 

Neither this Agreement nor any interest under this Agreement shall be assignable
by either party without the prior written consent of the other party. 
Assignment in contravention of this Section 19.1 shall be considered a material
breach of this Agreement pursuant to Section 14.4.  Subject to other provisions
of this Section 19.1, all rights and obligations under this Agreement and the
licenses granted in this Agreement shall be binding upon and inure to the
benefit of the successors in interest of the respective parties.  Any assignment
in violation of the foregoing shall be null and void.  In the event that NeoRx
assigns its rights and obligations under this Agreement to a Third Party in
accordance with the terms of this Section 19.1, all payments due and payable to
AnorMED under this Agreement by such Third Party after the effective date of
assignment shall be made in cash including, in particular, payments due and
payable to AnorMED pursuant to Article 6.

 


19.2                        DISPUTE RESOLUTION.

 


(A)                                  PRIOR TO ENGAGING IN ANY FORMAL DISPUTE
RESOLUTION WITH RESPECT TO ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
IN RELATION TO THIS AGREEMENT OR THE BREACH, TERMINATION OR INVALIDITY OF THIS
AGREEMENT (EACH, A “DISPUTE”), THE CHIEF EXECUTIVE OFFICERS OF THE PARTIES SHALL
ATTEMPT FOR A PERIOD NOT LESS THAN 60 DAYS TO RESOLVE THE DISPUTE.

 


(B)                                 EXCEPT AS OTHERWISE SET OUT IN THIS
SECTION 19.2, ANY DISPUTE THAT CANNOT BE SETTLED AMICABLY BY AGREEMENT OF THE
PARTIES PURSUANT TO SUBSECTION 19.2(A) SHALL BE FINALLY SETTLED BY ARBITRATION
IN ACCORDANCE WITH THE ARBITRATION RULES (THE “RULES”) OF THE AMERICAN
ARBITRATION ASSOCIATION THEN IN FORCE, BY THREE ARBITRATORS.  EACH PARTY SHALL
SELECT ONE ARBITRATOR AND THE SELECTED PARTY ARBITRATORS SHALL SELECT THE THIRD
ARBITRATOR.  EACH SUCH ARBITRATOR SHALL HAVE APPROPRIATE EXPERIENCE IN THE
BIOPHARMACEUTICAL INDUSTRY.  ARBITRATION PROCEEDINGS MAY NOT BE INSTITUTED UNTIL
THE PARTY ALLEGING BREACH OF THIS AGREEMENT BY THE OTHER PARTY HAS

 

32

--------------------------------------------------------------------------------


 


GIVEN THE OTHER PARTY THE 60 DAYS NOTICE TO REMEDY ANY ALLEGED BREACH (AS MORE
SPECIFICALLY SET OUT IN OTHER PARTS OF THIS AGREEMENT) AND THE OTHER PARTY HAS
FAILED TO DO SO.

 


(C)                                  THE PLACE OF ARBITRATION SHALL BE SEATTLE,
WASHINGTON IF INITIATED BY ANORMED AND VANCOUVER, BRITISH COLUMBIA IF INITIATED
BY NEORX.

 


(D)                                 THE AWARD RENDERED IN ANY ARBITRATION SHALL
BE FINAL AND BINDING UPON BOTH PARTIES.  THE JUDGMENT RENDERED BY THE
ARBITRATORS SHALL INCLUDE COSTS OF ARBITRATION, REASONABLE ATTORNEYS’ FEES AND
REASONABLE COSTS FOR ANY EXPERT AND OTHER WITNESSES.

 


(E)                                  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
AS PREVENTING EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THE DISPUTE AS NECESSARY TO PROTECT EITHER PARTY’S NAME,
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY.

 


(F)                                    JUDGMENT UPON THE AWARD MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION, OR APPLICATION MAY BE MADE TO SUCH COURT FOR
JUDICIAL ACCEPTANCE OF THE AWARD AND/OR AN ORDER OF ENFORCEMENT AS THE CASE MAY
BE.

 


(G)                                 NOTWITHSTANDING THE PROVISIONS OF
SUBSECTIONS 19.2(B) THROUGH 19.2(F), INCLUSIVE, IN THE EVENT OF A DISPUTE
RELATING TO THE COMPLIANCE BY NEORX (OR ITS MARKETING PARTNER OR SUBLICENSEE, AS
THE CASE MAY BE) WITH THE DEVELOPMENT REQUIREMENTS UNDER SECTION 2.1 OR THE
COMMERCIALIZATION REQUIREMENTS UNDER SECTION 4.1, THE EVALUATION PROCESS SET OUT
IN EXHIBIT C SHALL APPLY.

 


(H)                                 NOTWITHSTANDING THE PROVISIONS OF
SUBSECTIONS 19.2(B) THROUGH 19.2(F), INCLUSIVE, EITHER PARTY SHALL BE FREE TO
SUBMIT ANY DISPUTE RELATING TO INTELLECTUAL PROPERTY TO ANY COURT HAVING
JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THE DISPUTE AND TO SEEK
SUCH RELIEF AND REMEDIES AS ARE AVAILABLE IN THAT COURT.

 


19.3                        ENTIRE AGREEMENT.

 

This Agreement and all Exhibits attached to this Agreement (which shall form an
integral part of this Agreement), entered into as of the date first written
above, constitute the entire agreement between the parties relating to the
subject matter hereof and supersede all previous writings and understandings. 
No terms or provisions of this Agreement shall be varied or modified by any
prior or subsequent statement, conduct or act of either of the parties, except
that the parties may mutually amend this Agreement by written instruments
specifically referring to and executed in the same manner as this Agreement.  In
the event of conflict between the terms and conditions of this Agreement and
those of any Exhibit attached to this Agreement or any other agreement executed
by the parties, the terms and conditions of this Agreement shall govern, unless
the parties expressly provide that the conflicting term or condition of such
Exhibit or agreement shall supersede the corresponding term or condition of this
Agreement.

 


19.4                        FORCE MAJEURE.

 

If the performance of any part of this Agreement by either party, or of any
obligation under this Agreement, is prevented, restricted, interfered with or
delayed by reason of any cause beyond the reasonable control of the party liable
to perform, unless conclusive evidence to the contrary is provided, the party so
affected shall, upon giving written notice to the other party, be excused from
such performance to the extent of such prevention, restriction, interference or
delay, provided that the affected party shall use its reasonable commercial
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever the causes are removed.  When such
circumstances arise, the parties shall discuss what, if any, modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution.

 


19.5                        FURTHER ASSURANCES.

 

The parties shall both execute and deliver such further instruments and do such
further acts as may be required to implement the intent of this Agreement.

 


19.6                        GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Washington and the
United States of America applicable without regard to conflict of law provisions
contained therein.

 

33

--------------------------------------------------------------------------------


 


19.7                        INSURANCE.

 

Commencing at the time of NeoRx’ initial clinical testing of a Licensed Product,
NeoRx shall maintain liability insurance with respect to its activities under
the Development Program and any other development activities at commercially
reasonable and appropriate levels.  NeoRx currently maintains, with respect to
clinical development-related activities, insurance coverage in an amount equal
to [*] per occurrence.  NeoRx shall maintain such insurance for so long as it
conducts activities under the Development Program or any other development
activities.  NeoRx’ general liability insurance shall name AnorMED as an
additional insured.  Upon request, NeoRx shall provide AnorMED with evidence of
such insurance coverage.

 


19.8                        NOTICES.

 

All notices in connection with this Agreement shall be in writing and shall be:

 


(A)                                  DELIVERED PERSONALLY; OR

 


(B)                                 MAILED BY REGISTERED OR CERTIFIED MAIL
(RETURN RECEIPT REQUESTED AND POSTAGE PREPAID); OR

 


(C)                                  SENT BY EXPRESS COURIER SERVICE (RECEIPT
VERIFIED); OR

 


(D)                                 SENT BY FACSIMILE TRANSMISSION (WITH
CONFIRMATION NOTICE SENT AS DESCRIBED ABOVE);

 

to the following addresses of the parties:

 

If to AnorMED:

 

If to NeoRx:

 

 

 

 

AnorMED Inc.

 

 

NeoRx Corporation.

 

#200 - 20353 64th Ave

 

 

300 Elliott Avenue West, Suite 500

 

Langley, British Columbia

 

 

Seattle, Washington

 

Canada V2Y 1N5

 

 

USA  98119-4114

 

 

 

 

 

 

Attention:

President and
Chief Executive Officer 

 

 

Attention:

Chief Executive Officer

 

 

 

 

 

Facsimile:

(206) 286-2537

 

Facsimile:

(604) 530-0976

 

 

 

 

 

 

 

 

With a copy to the NeoRx Legal Department.

 

Any notice shall be deemed to have been received:

 


(E)                                  ON THE DATE OF DELIVERY, IF DELIVERED
PERSONALLY OR BY EXPRESS COURIER; OR

 


(F)                                    ON THE FIFTH BUSINESS DAY FOLLOWING THE
DATE OF MAILING IF SENT BY REGISTERED OR CERTIFIED MAIL; OR

 


(G)                                 ON THE NEXT BUSINESS DAY FOLLOWING THE DATE
OF TRANSMISSION IF SENT BY FACSIMILE TRANSMISSION.

 


19.9                        CHANGE OF ADDRESS.

 

Either party may, at any time, give notice of any change of address to the other
and the address specified in the notice shall be that party’s address for the
purpose of receiving notices.

 


19.10                 RIGHTS AND REMEDIES.

 

The rights and remedies available under this Agreement shall be cumulative and
not alternative and shall be in addition to and not a limitation of any rights
and remedies otherwise available to the parties at law or in equity.

 


19.11                 SEVERABILITY.

 

In the event any portion of this Agreement shall be held illegal, void or
ineffective, the remaining portions of this Agreement shall remain in full force
and effect.  If any of the terms or provisions of this Agreement are in conflict
with any applicable statute or rule of law, then such terms or provisions shall
be deemed inoperative to the extent that they may conflict therewith and shall
be deemed to be modified to conform with such statute or rule of law.

 

34

--------------------------------------------------------------------------------


 


19.12                 COUNTERPARTS; FACSIMILE.

 

This Agreement may be executed in any number of counterparts (either originally
or by facsimile), each of which shall be deemed to be an original and all of
which taken together shall be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

ANORMED INC.

 

NEORX CORPORATION

by its authorized signatory:

 

by its authorized signatory:

 

 

 

 

 

 

/s/ Michael J. Abrams

 

/s/ Jack L. Bowman

Name:  Michael J. Abrams

 

Name:  Jack L. Bowman

Title:  President and CEO

 

Title:  Chairman and CEO

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A
ANORMED PATENTS

 

The Patents set out on the following tables comprise the AnorMED Patents:  [*]

 

--------------------------------------------------------------------------------


 

EXHIBIT B
DEVELOPMENT PROGRAM

 

The Development Program shall include the following clinical studies:

 

1.                                       A [*] study [*] AMD473; and

 

2.                                       A Phase II study to confirm and/or
demonstrate activity in a cancer indication [*] of AMD473.

 

--------------------------------------------------------------------------------


 

EXHIBIT C
EVALUATION PROCESS

 

Evaluation of Commercialization Activities.

 

1.                                       Each party shall select a mutually
acceptable person as an independent evaluator (each an “Evaluator”) and the two
selected Evaluators shall select a mutually acceptable third Evaluator, to
conduct the evaluation set forth in Section 2 of this Exhibit C.  If the parties
cannot agree on the choice of Evaluators, the selecting authority shall be the
British Columbia International Commercial Arbitration Centre.

 

2.                                       Unless the parties mutually agree
otherwise, the following rules and procedures shall govern the conduct of the
parties and the Evaluators before and during the investigation by the
Evaluators:

 

(a)                                  within [*] after the selection of the
Evaluators, NeoRx shall provide to the Evaluators and AnorMED a written summary
of its position.  Upon receipt of NeoRx’ summary, AnorMED shall have [*] to
prepare and submit to NeoRx and the Evaluators its own summary in reply to the
summary submitted by NeoRx; and

 

(b)                                 on receipt of the summaries and any other
documents, statements or records submitted by the parties, the Evaluators shall
have [*] within which to conduct such further inquiries as the Evaluators may
deem necessary for the purpose of reviewing the efforts made by NeoRx with
respect to:

 

(i)                                     the development of the Licensed Products
in compliance with the requirements of Section 2.1; or

 

(ii)                                  the promotion, marketing, sale or other
commercialization of the Licensed Products in compliance with the requirements
of Section 4.1.

 

For the purpose of conducting such an inquiry, the Evaluators shall have the
right to:

 

(iii)                               require either party to disclose any further
documents or records which the Evaluators consider to be relevant;

 

(iv)                              interview or question either orally (or by way
of written questions) one or more representatives of either party on issues
deemed to be relevant by the Evaluators;

 

(v)                                 make an “on site” inspection of NeoRx’
facilities; and

 

(vi)                              obtain if necessary, the assistance of an
independent expert to provide technical information with respect to any area in
which the Evaluators do not have a specific expertise.

 

3.                                       The Evaluators shall within [*] after
starting the inquiry, prepare a report setting out the Evaluators’ findings and
conclusions as to whether or not NeoRx is in breach of Section 2.1 or
Section 4.1, as the case may be.  If the Evaluators determine that NeoRx is in
breach, then the Evaluators shall specify in the report the Evaluators’
conclusions as to what additional measures may be required to achieve compliance
with Section 2.1 or Section 4.1, as the case may be, and NeoRx shall thereafter
make the efforts so specified.  If NeoRx fails to make such efforts, after
notice of termination for breach provided in accordance with the terms of
Section 14.4, then AnorMED’s sole remedy for NeoRx’ failure to make the efforts
specified in Section 2.1 or Section 4.1, as the case may be, shall be that this
Agreement may be terminated in accordance with Section 14.4.

 

4.                                       The report and conclusions of the
Evaluators shall be delivered to NeoRx and AnorMED, and shall be accepted by
both parties as final and binding.

 

--------------------------------------------------------------------------------


 

5.                                       AnorMED may not call for more than one
evaluation pursuant hereto in any [*] period.  The cost of an evaluation
hereunder shall be borne [*].

 

2

--------------------------------------------------------------------------------